Exhibit 10.1

EXECUTION COPY

COINSURANCE AGREEMENT

among

PENN TREATY NETWORK AMERICA INSURANCE COMPANY,

AMERICAN NETWORK INSURANCE COMPANY,

and

IMAGINE INTERNATIONAL REINSURANCE LIMITED

Effective as of October 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS 1 ARTICLE II COVERAGE 13 ARTICLE III POLICY PREMIUM;
ANNUAL PREMIUM 15 ARTICLE IV EXPENSE ALLOWANCES 17 ARTICLE V ACCOUNTING AND
SETTLEMENT 18 ARTICLE VI DURATION, TERMINATION AND RECAPTURE 21 ARTICLE VII
INSOLVENCY 24 ARTICLE VIII FUNDS WITHHELD 25 ARTICLE IX REINSURANCE SECURITY 29
ARTICLE X EXPERIENCE ACCOUNT 35 ARTICLE XI ADMINISTRATION; CLAIMS HANDLING 38
ARTICLE XII REINSURER'S RIGHT OF ASSOCIATION 42 ARTICLE XIII LOSS SETTLEMENTS 43
ARTICLE XIV CEDED REINSURANCE 44 ARTICLE XV CANCELLATION; COMMUTATION 45 ARTICLE
XVI GENERAL PROVISIONS 49 ARTICLE XVII ADDITIONAL COVENANTS, REPRESENTATIONS AND
WARRANTIES OF THE CEDENTS AND THE REINSURER
50 ARTICLE XVIII INDEMNIFICATION 57 ARTICLE XIX SALVAGE AND SUBROGATION 57
ARTICLE XX ARBITRATION 58 ARTICLE XXI AUDIT AND ACCESS TO RECORDS 60 ARTICLE
XXII REGULATORY RISK 61 ARTICLE XXIII PREMIUM RATE INCREASES 62 ARTICLE XXIV
TAXES 65 ARTICLE XXV RULES OF CONSTRUCTION 66 ARTICLE XXVI SURVIVAL 66 ARTICLE
XXVII SEVERABILITY 66 ARTICLE XXVIII MISCELLANEOUS PROVISIONS 67


SCHEDULES


SCHEDULE A -     QUARTERLY REPORTS SCHEDULE B -     TERRORISM EXCLUSION SCHEDULE
C -     CEDENTS' DATA SCHEDULE D -     APPROVALS AND AUTHORIZATIONS



--------------------------------------------------------------------------------

EXHIBITS


EXHIBIT A -     FUNDS WITHHELD TRUST AGREEMENT - PENN TREATY EXHIBIT B -    
FUNDS WITHHELD TRUST AGREEMENT - AMERICAN
      NETWORK EXHIBIT C -     REINSURER TRUST AGREEMENT - PENN TREATY EXHIBIT D
-     REINSURER TRUST AGREEMENT - AMERICAN NETWORK



--------------------------------------------------------------------------------

COINSURANCE AGREEMENT

        This Agreement, dated as of December 1, 2005 (this “Agreement”) is made
and entered into by and among Penn Treaty Network America Insurance Company, an
insurance company organized under the laws of the Commonwealth of Pennsylvania
(hereinafter referred to as “Penn Treaty”), American Network Insurance Company,
an insurance company organized under the laws of the Commonwealth of
Pennsylvania (hereinafter referred to as “American Network” and, along with Penn
Treaty, as a “Cedent” and collectively the “Cedents”), and Imagine International
Reinsurance Limited, a reinsurance company organized under the laws of Ireland
(hereinafter referred to as the “Reinsurer”).

        Each Cedent agrees to cede and the Reinsurer agrees to accept liability
under the terms and conditions stated herein. This Agreement is an indemnity
reinsurance agreement solely between the Cedents and the Reinsurer, and the
performance of the obligations of the parties under this Agreement shall be
rendered solely to the other parties hereto. In no instance, except as set forth
in Article VII of this Agreement, shall anyone other than the Cedents or the
Reinsurer have any rights under this Agreement. The Cedents are and shall remain
the only parties hereunder that are liable to any insured, policyholder or
beneficiary under any insurance policy or contract reinsured hereunder.

ARTICLE I

DEFINITIONS

1.1.     Definitions. As used in this Agreement, the following terms shall have
the following meanings (definitions are applicable to both the singular and the
plural forms of each term defined in this Article):



--------------------------------------------------------------------------------

        “Accounting Period” means the calendar quarter beginning October 1, 2005
and each successive calendar quarter thereafter, except that the last Accounting
Period shall be the period commencing with the first day of the calendar quarter
in which the Termination Date or the Recapture Date, as applicable, falls and
ending with the Termination Date or the Recapture Date, as applicable.

        “Act of Terrorism” means any terrorist act, occurrence or threat,
wherever and whenever occurring, whether or not any law, or governmental
authority or other person or entity determines such act, occurrence or threat to
be an act of terrorism. Acts of Terrorism shall include, without limitation,
actions, occurrences or threats:

    (i)               That are or involve one or both of the following:


(A)         any act, use, attempted use or threat of use of force or violence,
or any act causing or threatening damage or harm of any nature, whether or not
the person or persons involved are acting alone or in conjunction with or on
behalf of a sovereign power or terrorist organization; or


(B)         the commission, attempted commission or threat of an act that
interferes with or disrupts (or could reasonably be expected to interfere with
or disrupt) any electronic, communication, information or mechanical system;


including without limitation, in the case of each of clauses (A) or (B) of this
paragraph (i), any use, attempted use, or threatened use of, or act involving,
biological, chemical, radioactive or other toxic or contaminating materials, or
weapons devices; and

    (ii)               one or both of the following applies:




--------------------------------------------------------------------------------

(A)         the effect or intent is to intimidate, place in fear, coerce, or
influence the policies of, or disrupt, damage, punish or interfere with or
hinder the business or commerce of, any government or political subdivision
thereof, or any civilian population or sector thereof, any organization, company
or other entity, or any industries, services or systems (including any gas,
power, communications, water, sewer, construction, energy, technology, financial
industries or transportation systems and services); or


(B)         one of the motives, or one of the apparent or claimed motives, of
the person(s) or entities committing such act, use, attempted use, commission,
attempted commission or threat is to further or express (or express opposition
to or support of) any political, philosophical, ideological, religious, social,
terrorist or economic objectives or any similar objectives.


        “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

  “Aggregate Trust Account Value” shall have the meaning specified in Section
9.2(b).


  Aggregate Limit of Liability” shall have the meaning specified in Section 2.4.
“




--------------------------------------------------------------------------------

  Agreement” shall have the meaning specified in the first introductory
paragraph. “


  Amendments” shall have the meaning specified in Section 2.2. “


  American Network” shall have the meaning specified in the first introductory
paragraph. “


  Annual Review” shall have the meaning specified in Section 23.1(b). “


  Asset Value” shall have the meaning specified in Section 9.2(b). “


  Business Day” means any day on which (i) a United States national banking
association is open


  for regular business and (ii) banks are open for business in Ireland. “


  Cancellation Date” shall have the meaning specified in Section 15.1. “


  Cedent”or “Cedents” shall have the meaning specified in the introductory
paragraph. “


  Cedents’ Data” shall have the meaning specified Section 17.1(c). “


  Claims Control Event” shall have the meaning specified in Section 11.2(h). “


  Claims Guidelines” shall have the meaning specified in Section 11.2(b). “


  Collateral Fee” shall have the meaning specified in Section 10.2. “


  Damage” means any loss, damage, claim, liability, cost or expense of any
nature (including, without limitation, any bodily injury, property damage,
business interruption, lost profit, consequential or indirect losses, damages,
claims, liabilities, costs or expenses) and wherever occurring.


  “Effective Date” shall have the meaning specified in Section 2.1.




--------------------------------------------------------------------------------

  “Excess Limits Liability” means any amounts payable in excess of a Reinsured
Policy limit as a result of alleged or actual negligence or reckless conduct in
failing to settle or rejecting a settlement within the policy limit, in the
preparation of the defense, in the trial of any action against the insured or
reinsured, or in the preparation of or prosecution of an appeal consequent upon
such action. The date on which any Excess Limits Liability is incurred by a
Cedent will be deemed, in all circumstances, to be the same date established in
respect of the claim from which the Excess Limits Liability arose.


  “Execution Date” means the execution date of this Agreement. “


  Expense Allowance” shall have the meaning specified in Section 4.1(a). “


  Experience Account” shall have the meaning specified in Section 10.1(a). “


  Experience Trigger Event” shall have the meaning specified in Section 10.3. “


        Extra Contractual Obligations” means all liabilities not covered under
the provisions of any policy included within the Reinsured Policies or under any
other provision of this Agreement, whether for compensatory, consequential,
punitive, exemplary, bad faith or other damages, which relate to or arise in
connection with any alleged or actual act, error or omission, whether
intentional or otherwise, or from any alleged or actual negligence, reckless
conduct or bad faith, in connection with the handling of any claim arising out
of or under any of the Reinsured Policies or in connection with the marketing,
sale, underwriting, issuance, delivery, cancellation or administration of any of
the Reinsured Policies, or in the preparation of the defense or in the trial of
any action against the insured or reinsured or in the preparation or prosecution
of an appeal consequent upon such action. For the avoidance of doubt, Extra
Contractual Obligations include (y) amounts paid in settlement of claims that
seek or purport to assert liability of the Cedents for amounts that, if such
claim were proved, would be Extra Contractual Obligations and (z) all costs,
charges, and expenses, including without limitation attorneys’ fees, of the
Cedents in defending any such claim (including expenses that might otherwise be
categorized as Loss Adjustment Expenses but for the fact that they were incurred
in connection with an Extra Contractual Obligation). The date on which any Extra
Contractual Obligation is incurred by a Cedent will be deemed, in all
circumstances, to be the same date established in respect of the claim from
which the Extra Contractual Obligation arose.



--------------------------------------------------------------------------------

          “Federal Arbitration Act” means Title 9 of the United States Code, as
amended. “


           First Year Premiums” means premiums collected during the first twelve
months of a Reinsured Policy.


          “Funds Withheld Account” shall have the meaning specified in Section
8.1.


          “Funds Withheld Account Investment Income” shall have the meaning
specified in Section 8.3(a). “


          Funds Withheld Interest Rate” means an amount equal to the average
yield, at amortized cost, of the assets in the Funds Withheld Trust Accounts,
determined in accordance with the formula 2I/[A+B-I] where:


        I equals the change in accrued investment income plus paid investment
income and realized capital gains and losses and changes (decreases less
increases) in the Interest Maintenance Reserve, net of investment expenses,
calculated by the Cedents on a statutory historical book value basis during the
current Accounting Period with respect to the assets in the Funds Withheld Trust
Accounts, and

        A equals the book value of the assets in the Funds Withheld Trust
Accounts at the beginning of the Accounting Period (after reflecting the
settlement for the end of the prior Accounting Period), and

        B equals the book value of the assets in the Funds Withheld Trust
Accounts at the end of the Accounting Period (before reflecting the settlement
for the end of the current Accounting Period).



--------------------------------------------------------------------------------

        The Interest Maintenance Reserve is the amount reflected in the Cedents’
statutory financial statements relating to the assets in the Funds Withheld
Trust Accounts. Any Interest Maintenance Reserve relating to such assets will be
excluded for purposes of this calculation and only changes in the Interest
Maintenance Reserve related to Funds Withheld Trust Account asset transactions
after the Effective Date will be included.

  “Funds Withheld Trust Account” shall have the meaning specified in Section
8.4.


  “Funds Withheld Trust Agreement” shall have the meaning specified in Section
8.4.


  “Gross Premium” shall mean the amount of all issued annualized premium with
respect to the Reinsured Policies.


  “Incremental Limit Amount” shall have the meaning specified in Section 2.4. “


        Insolvency Fund” means any guarantee fund, insolvency fund, plan, pool,
association, fund or other arrangement, however denominated, established or
governed, which provides for any assessment of or payment or assumption by the
Cedents of part or all of any claim, debt, charge, fee or other obligation of an
insurer or reinsurer, or its successors or assigns, which has been declared by
any competent authority to be insolvent, or which is otherwise deemed unable to
meet any claim, debt, charge, fee or other obligation in whole or in part.

        “Limit Account” shall have the meaning specified in Section 2.4(a).

        “Limit Amount Reduction” means, for any Accounting Period (or any part
thereof), an amount equal to 50% of the difference between the Rate Adjusted Net
Premiums for that Accounting Period (or part thereof) and the Net Premiums for
that Accounting Period (or part thereof). A Limit Amount Reduction shall only
occur as a result of a Regulatory Risk Event or Material Breach Event.



--------------------------------------------------------------------------------

  “LOC” shall have the meaning specified in Section 9.2(a).


  “LOC Value” shall have the meaning specified in Section 9.2(b).


        “Loss” or “Losses” means, subject to Section 1(d) of the Master
Agreement, the amount of benefits or losses paid by each Cedent, including
internal and external care management expenses (which the Cedents record as
benefits expense) with respect to claims arising under the Reinsured Policies,
including without limitation, any settlements or compromises of disputed claims
and any waived premium incurred on or after the Effective Date.

        “Loss Adjustment Expenses” means, with respect to each Cedent, all
costs, fees and expenses incurred by the Cedent or its Affiliates in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of all claims or the monitoring, preservation or enforcement of rights,
interests or benefits under or with respect to the Reinsured Policies, including
office expenses and salaries of employees of the Cedent or of its affiliates or
any other administrative or overhead expenses of the Cedent or of its
Affiliates, and court costs, and interest on any judgment or award; Loss
Adjustment Expenses shall also include (i) expenses associated with an action by
the Cedent for declaratory judgment filed in connection with the Reinsured
Policies and (ii) any payments made under the Reinsured Policies which exceed
the benefit provisions of the Reinsured Policies as a result of deviation from
the Claims Guidelines. Loss Adjustment Expenses shall include internal and
external costs for care management expenses (which the Cedents record as
benefits expense), to the extent such expenses are not included in “Losses”.

  “Mandatory Filing Date” shall have the meaning specified in Section 23.2(b).




--------------------------------------------------------------------------------

  “Master Agreement” means the Master Agreement, dated as of December 1, 2005,
among the Cedents and the Reinsurer.


  “Material Adverse Effect” shall have the meaning specified in Section 15.3.


  “Material Breach Event” shall have the meaning specified in Section 23.2(f).


  “Material Change” shall have the meaning specified in Section 15.3.


  “NAIC” means the National Association of Insurance Commissioners.


        “Net Premium” means an amount equal to at anytime (i) gross premiums
written (including waived premiums)     collected under the Reinsured Policies
on and after the Effective Date, plus (ii) all amounts collected by the Cedents
with respect to reinstatement of any of the Reinsured Policies.

  “Non-Approved Amendments” shall have the meaning specified in Section 2.2.


  “Notice of Cancellation” shall have the meaning specified in Section 15.1.


  “Notice of Intention to Arbitrate” shall have the meaning specified in Section
20.1.


  “Notice of Proposed Commutation” shall have the meaning specified in Section
15.2(a).


          “Nuclear Hazard” means (i) an actual or threatened nuclear or
radioactive accident or incident (regardless of when such Damage becomes
manifest or known), and/or (ii) the controlling, suppressing, hindering,
responding to, remediating or defending against an actual, threatened or
expected nuclear or radioactive accident or incident or pursuant to any
instructions, recommendations, warnings or advice given or preventative action
taken with respect to any actual or expected nuclear or radioactive accident or
incident, regardless in the case of both clauses (i) and (ii), (A) of any other
cause or event that contributes concurrently or in any sequence or in any chain
of events to the loss, damage, claim, liability, cost or expense and (B) whether
the Damage is accidental, foreseeable or intentional, and including any such
liability as a result of an Act of Terrorism.




--------------------------------------------------------------------------------

  “Obligatory Premium Rate Increase” shall have the meaning specified in Section
23.2(c).


  “Other Ceded Reinsurance” shall have the meaning specified in Section 14.1(b).


  “Penn Treaty” shall have the meaning specified in the first introductory
paragraph.


        “Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

  “Profit Adjustment Amount” shall have the meaning specified in Section
3.2(ii).


  “Profit Commission” shall have the meaning specified in Section 6.4(c).


  “Profit Margin” shall have the meaning specified in Section 10.2.


  “Program of Internal Replacement” shall have the meaning specified in Section
17.1(b).


  “PTAC” means Penn Treaty American Corporation, a corporation organized under
the laws of the Commonwealth of Pennsylvania.


  “Quarterly Report” shall have the meaning specified in Section 5.2.


  “Quarterly Settlement” shall have the meaning specified in Section 5.1.


        “Rate Adjusted Net Premiums” shall mean an amount equal to 75% of the
Net Premiums that would have been charged to the Cedents’ policyholders had the
Cedents filed for and been granted Obligatory Premium Rate Increases in
accordance with Article XXIII herein (whether or not such filing is made or such
increase is granted); provided that the parties agree that for the purposes of
determining the Rate Adjusted Net Premiums, the Cedents shall be deemed to have
been granted rate increases in respect of any Obligatory Premium Rate Increase
filing on the earlier of (i) the date such filing was actually granted and (ii)
the 180th day subsequent to the applicable Mandatory Filing Date, although it is
understood and agreed that once granted, Rate Adjusted Net Premiums will be
collected following a 60 day implementation period and following the modal
payment structure of the affected Reinsured Policy.



--------------------------------------------------------------------------------

        “Recapture Date” means the effective date of any recapture of the
Reinsured Risks as provided in Section 6.3.

        “Regulatory Risk Event” shall mean the failure to obtain an Obligatory
Premium Rate Increase as a result of any matter beyond the reasonable control of
the Cedents, including any changes in applicable statute, law, rule, regulation,
governmental practice, policy and procedure, NAIC-adopted model law, or
regulatory action or inaction, affecting the Cedents’ Reinsured Policies,
products or rates.

        “Reinsured Policies” means the long-term care policies and riders
attached thereto issued by or on behalf of the Cedents between October 1, 2005
and September 30, 2006; provided that, to the extent such policies have been
issued prior to the Execution Date, such policies must be effective on the
Execution Date to be Reinsured Policies.

         “Reinsured Risks” shall have the meaning specified in Section 2.1.

        “Reinsurer Allowance” shall have the meaning specified in Section 10.2.

        “Reinsurer Trust Account” shall have the meaning specified in
Section 9.1.

        “Reinsurer Trust Agreement” shall have the meaning specified in Section
9.1.

        “Reserve Credit Trust Assets” shall have the meaning specified in
Section 9.2.



--------------------------------------------------------------------------------

        “Reserve Margin” shall have the meaning specified in Section 10.2.

        “Reviews” shall have the meaning specified in Section 23.1(c).

        “Risk Based Capital Ratio” shall have the meaning specified in Section
10.3.

        “SAP” means statutory accounting practices prescribed or permitted by
the Insurance Department of the Commonwealth of Pennsylvania.

        “Semi-Annual Review” shall have the meaning specified in Section
23.1(a).

        “Terminal Accounting and Settlement” shall have the meaning specified in
Section 6.4(a).

        “Termination Date” means the effective date of any termination of this
Agreement as provided in Section 6.2.

        “Total Ceded Reserves” means, as of any given date, an amount, with
respect to each Cedent, equal to 75% of its gross reserves calculated in
accordance with Pennsylvania Department of Insurance Standards with respect to
the Reinsured Risks. Gross reserves consist of unearned premium reserves, claim
liabilities and claim reserves (including reserves for Loss Adjustment
Expenses), and additional active life reserves.

        “Trustee”shall have the meaning specified in Section 9.1.

        “Ultimate Net Loss”shall have the meaning specified in Section 2.3.

        “Year of Agreement” shall mean each consecutive twelve-month period
commencing on the Effective Date.

        “War and Military Action” means (i) war, including undeclared or civil
war, (ii) warlike action by a military force, including action in hindering or
defending against an actual or expected attack, by any government, sovereign or
other authority using military personnel or other agents; or (iii) insurrection,
rebellion, revolution, usurped power, or action taken by governmental authority
in hindering or defending against any of these.



--------------------------------------------------------------------------------

ARTICLE II

COVERAGE

        2.1.    Coverage. As of October 1, 2005 (the “Effective Date”), each
Cedent agrees to reinsure with the Reinsurer, and the Reinsurer agrees to
indemnify each Cedent for, seventy-five (75%) of Ultimate Net Loss paid by such
Cedent under the Reinsured Policies, subject to the limits set forth herein (the
“Reinsured Risks”).

        2.2. Conditions. No changes, amendments, revisions, supplements or
modifications (each, an “Amendment”) made on or after the Effective Date in the
terms and conditions of the Reinsured Policies shall be covered hereunder
without the prior written approval of such Amendment by the Reinsurer, other
than such Amendment as may be required under applicable law (which shall be
promptly communicated in writing to the Reinsurer). In the event that any
Amendments are made in any Reinsured Policy without the prior written approval
of the Reinsurer (each, a “Non-Approved Amendment”), this Agreement will cover
75% of Ultimate Net Loss paid by the Cedents under the Reinsured Policies as if
the Non-Approved Amendments had not been made and Cedents jointly and severally
agree to be liable for all expenses, fees or other liabilities associated with
such Non-Approved Amendments and shall, pursuant to Article XVIII hereof,
jointly and severally indemnify and hold harmless the Reinsurer in connection
with any such costs and expenses.

        2.3.    Ultimate Net Loss. Subject to Section 2.5, “Ultimate Net Loss”
shall mean, with respect to each Cedent, the actual Losses paid by such Cedent
after making deductions for all recoveries and subrogations.



--------------------------------------------------------------------------------

        2.4. Aggregate Limit of Liability.

        (a)       Limit Account. A notional “Limit Account,” shall be calculated
by the Reinsurer as of the Effective Date of this Agreement and maintained until
all obligations of the Reinsurer hereunder have been satisfied or discharged in
full as follows:

          The Limit Account balance shall be calculated by the Reinsurer and as
of any date shall be equal to the following:


          Part I: 1) Incremental Limit Amount, plus


          2) 75% of the cumulative Net Premiums collected after the Effective
Date, less


           3)     The cumulative Expense Allowances reimbursed after the
Effective Date, plus


          4)     The cumulative Funds Withheld Account Investment Income after
the Effective Date;


          less


          Part II: 75% of Ultimate Net Loss


Net Premiums are deemed to be credited to and Ultimate Net Losses are deemed to
be debited from the Limit Account at the exact time when such Net Premiums and
Ultimate Net Losses are credited to and debited from, respectively, the Funds
Withheld Account.

          (b)        “Incremental Limit Amount” shall equal 50% of 75% of the
Gross Premium during the first Year of Agreement, subject however, to any
reductions pursuant to Articles XXII and XXIII herein.


          (c)       Reinsurer’s Aggregate Limit of Liability. Notwithstanding
any other provision of this Agreement, in no event shall the Reinsurer’s
“Aggregate Limit of Liability” at any time under or related to this Agreement be
greater than the amount in Part I of the Limit Account, as set forth in Section
2.4(a).




--------------------------------------------------------------------------------

        2.5. Exclusions. The following shall in all events be excluded from
Ultimate Net Loss and the Reinsurer shall have no liability whatsoever with
respect thereto: (i) Loss Adjustment Expenses; (ii) Extra Contractual
Obligations; (iii) Excess Limits Liability; (iv) any and all liability arising,
by contract, operation of law, or otherwise from a Cedent’s participation or
membership whether voluntary or involuntary in any Insolvency Fund; (v) any
Damage directly or indirectly caused or occasioned by or resulting from any
Nuclear Hazard; (vi) any Damage directly or indirectly caused or occasioned by
or resulting from any Act of Terrorism to the extent set forth in Schedule B;
and (vii) any Damage directly or indirectly caused or occasioned by or resulting
from any War and Military Action. For the avoidance of doubt, if it is alleged
by the Reinsurer that any claim is not covered by reason of this Section 2.5,
the burden of proving the contrary shall be on the Cedents.

        2.6. Territory. The territorial limits of this Agreement shall be
identical with those of the Reinsured Policies.

ARTICLE III

POLICY PREMIUM; ANNUAL PREMIUM

        3.1.    Policy Premiums. The Reinsurer shall be entitled to 75% of all
Net Premiums paid after the Effective Date. Each Cedent hereby agrees to
promptly credit to each Funds Withheld Account all such Net Premiums in
accordance with Article VIII. In order to secure its liabilities to the
Reinsurer, each Cedent shall deposit to its respective Funds Withheld Trust
Account, promptly following receipt, an amount equal to 75% of premiums (and
amounts collected on reinstatement) collected on Reinsured Policies less any
estimated Expense Allowances related to such premiums. In respect of policies
reinsured under this Agreement with an inception date before the Execution Date,
the Cedents agree to deposit 75% of the Net Premiums received before the
Execution Date on those policies in the applicable Funds Withheld Trust Account
immediately upon the execution of this Agreement.



--------------------------------------------------------------------------------

        3.2. Annual Premiums. The Gross Premium of the Cedents with respect to
the first Year of Agreement shall be between $20,000,000 (the “Minimum Annual
Premium”) and $35,000,000 (the “Maximum Annual Premium”). In the event that the
Gross Premium in the first Year of Agreement is greater than the Maximum Annual
Premium or less than the Minimum Annual Premium, the parties agree to review the
terms of this Agreement. If the parties are unable to reach agreement on any
amendment or modification with respect to the terms of this Agreement within
ninety (90) days after such Year of Agreement, then the following shall apply:

i)         In the event that the Gross Premium in such Year of Agreement is
greater than the Maximum Annual Premium, the reinsurance obligations of the
Reinsurer set forth in this Agreement shall only apply to Reinsured Policies
written between October 1 in such Year of Agreement and the day during such Year
of Agreement on which the Gross Premium with respect to Reinsured Policies
written since such October 1 first equals or exceeds the Maximum Annual Premium;
or


ii)         In the event that the Gross Premium in such Year of Agreement is
less than 75% of the Minimum Annual Premium, the Reinsurer shall be entitled to
an additional Reinsurer Allowance (the “Profit Adjustment Amount”) from the
Cedents. A Profit Adjustment Amount shall be an amount equal to 10% of [A-B],
where “A” equals the Minimum Annual Premium and “B” equals the Gross Premium.




--------------------------------------------------------------------------------

Such Profit Adjustment Amount, if payable, shall be paid by the Cedents to
Reinsurer within ninety (90) days after such Year of Agreement as additional
Reinsurer Allowance.

ARTICLE IV

EXPENSE ALLOWANCES

4.1.     Expense Allowance.

(a)     With respect to each Accounting Period ending after the Effective Date,
the Reinsurer shall allow each Cedent an expense allowance (each, an “Expense
Allowance”) in an amount equal to the sum of:

(i)         75% of the actual commissions paid by such Cedent to its agents with
respect to the Reinsured Policies during the Accounting Period; plus


(ii)         75% of 10% of the First Year Premiums for such Cedent collected
during the Accounting Period; plus


(iii)         75% of 9.2% of Net Premiums for such Cedent collected during the
Accounting Period; plus


(iv)         75% of 4.0% of Ultimate Net Loss for such Cedent paid during the
Accounting Period.




--------------------------------------------------------------------------------

However, in no event will the Expense Allowance of a Cedent with respect to any
Accounting Period after the eighth Accounting Period exceed 31.5% of 75% of Net
Premiums collected by that Cedent during the Accounting Period.

        (b)     To the extent that the Reinsurer exercises any of its rights
under Article XI and incurs any fees, costs and expenses in connection
therewith, such fees, costs or expenses shall be deducted from the Expense
Allowance.

        4.2. No Liability for Expenses Other Than Expense Allowances. Taxes paid
and expenses (including Loss Adjustment Expenses) incurred by the Cedents in
connection with the Reinsured Policies are included as part of the Expense
Allowances paid by the Reinsurer. Except as included therein, the Reinsurer will
not reimburse the Cedents for any premium taxes, Federal, state or local income
or other taxes, including any applicable excise taxes, or any licensing or other
fees allocated directly or indirectly to the Reinsured Risks, it being expressly
understood that the Cedents shall be solely liable for all such amounts that may
be owed by them. The Reinsurer shall not bear any part of any expenses incurred
in connection with the administration of the Reinsured Policies, including Loss
Adjustment Expenses, other than the Expense Allowances.

ARTICLE V

ACCOUNTING AND SETTLEMENT

        5.1.    Payment of Amounts Due. Except as otherwise specifically
provided herein, all amounts due to be paid to each Cedent and the Reinsurer
under this Agreement shall be determined on a net basis as of the last day of
each Accounting Period ending after the Effective Date. Each net amount due with
respect to each Accounting Period ending after the Effective Date (the
“Quarterly Settlement”) shall be paid by the Reinsurer to each Cedent, or by
each Cedent to the Reinsurer, as applicable, in accordance with Section 8.1, no
later than fifteen (15) calendar days after receipt by the Reinsurer of the
applicable Quarterly Reports.



--------------------------------------------------------------------------------

        5.2.    Quarterly Reports. Within forty-five (45) calendar days of the
end of each Accounting Period, each Cedent shall deliver to the Reinsurer a
report that shall provide the financial data for such Accounting Period required
in Schedule A, together with any additional information reasonably required by
the Reinsurer to complete its statutory financial statements filed with the
applicable state insurance regulators (each, a “Quarterly Report”).

        5.3.    Annual Review. Within sixty (60) calendar days of the
commencement of the Annual Review conducted pursuant to Article XXIII, each
Cedent shall deliver a report to the Reinsurer containing the results of such
review, including the projected morbidity and other experience and any warranted
premium rate increases.

        5.4. Best Efforts to Supply Actual Data. In preparing all reports
required in this Agreement, each Cedent shall use its best efforts to supply the
actual data. If the actual data cannot be supplied with the appropriate report,
such Cedent shall produce best estimates and shall provide amended reports based
on actual data no more than ten (10) Business Days after the actual data becomes
available and the parties will settle any additional amounts due within five (5)
Business Days thereafter, together with interest as provided in Section 5.5(e)
hereof.

        5.5. Additional Reports and Updates.

        (a)     For so long as this Agreement remains in effect, the Cedents
shall each periodically furnish to the Reinsurer such other reports and
information as may be reasonably required by the Reinsurer and reasonably
available to the Cedents.



--------------------------------------------------------------------------------

        (b)     The Cedents shall each furnish to the Reinsurer all information
that the Reinsurer reasonably requires in order for the Reinsurer to prepare its
financial reports in accordance with the accounting reporting requirements of
the Reinsurer, including, but not limited to, that information necessary to
complete an actuarial opinion in the form and substance similar to what would be
required if the Reinsurer were domiciled in the United States. The Cedents shall
also promptly furnish to the Reinsurer a copy of any disclosure relating to this
Agreement that is filed with the U.S. Securities and Exchange Commission by or
on behalf of either of the Cedents, PTAC, or any Affiliate thereof that is
required to file reports under the U.S. federal securities laws.

        (c) The Cedents covenant and agree that each shall notify the Reinsurer
within twenty-four (24) hours after such Cedent receives notice of any
regulatory action, order, proceeding, or planned or threatened regulatory
intervention or oversight by any regulatory agency having jurisdiction over such
Cedent in connection with its financial condition or market conduct, including,
but not limited to, any notice of impairment, corrective order, risk based
capital deficiency or event, or other similar threatened regulatory action.

        (d) The Cedents acknowledge and agree that failure to comply with the
covenants set forth in this Article V, if remaining uncorrected thirty (30) days
following written notification by the Reinsurer, shall constitute a material
breach of this Agreement by the Cedents. The Cedents shall not willingly or
willfully delay or hinder immediate correction of any known breach. In addition,
the Cedents acknowledge and agree that the failure to correct the acts or
omissions giving rise to any regulatory action described in Section 5.5(c)
within thirty (30) days of receipt of written notice of such act or omission or
receipt of the written notice of a regulatory action by a Cedent shall in each
such case constitute a material breach of this Agreement with or without
notification by the Reinsurer. Remedies available to the Reinsurer for such
breach include, but are not limited to, those contained in Section 8.5 and
Article XV.



--------------------------------------------------------------------------------

        (e)    Delayed Payments. In the event that all or any portion of a
Quarterly Settlement amount becomes overdue (whether because of a failure to pay
in accordance with Section 5.1 or Section 5.4 hereof or the production of a
report based on best estimates as contemplated in Section 5.4 hereof, or
otherwise), the portion of the amount overdue shall bear interest at an annual
rate equal to the then current three (3) month U.S. Treasury Rate on the date
that the payment becomes overdue plus 200 basis points, for the period that the
amount is overdue.

ARTICLE VI

DURATION, TERMINATION AND RECAPTURE

        6.1.    Duration. Except as otherwise provided herein, this Agreement
shall be unlimited in duration.

        6.2. Reinsurer’s Liability. The Reinsurer’s liability with respect to
the Reinsured Risks will terminate on the earliest of: (i) the Recapture Date;
(ii) the date the Cedents’ liability with respect to the Reinsured Risks is
terminated; and (iii) the date this Agreement is terminated (the “Termination
Date”).

        6.3. Recapture.

        (a)     Provided that both Cedents give notice of recapture, the Cedents
shall have the right, subject to Section 6 of the Master Agreement, as of any
September 30, beginning with September 30, 2008 on ninety (90) days’ prior
written notice to the Reinsurer delivered by certified or registered mail, to
recapture the Reinsured Risks in full, but not in part.



--------------------------------------------------------------------------------

        (b)     Recapture shall be binding on all parties upon the Reinsurer’s
receipt of the Cedents’ notice to recapture the Reinsured Risks as set forth in
this Section 6.3. In the event of recapture, the Reinsurer’s sole liability
shall be to pay to the Cedents the net payments required under Section 6.4.
Recapture by the Cedents, and payment to the Cedents of the net payments
required under this Article VI, if any, shall constitute a complete and final
release of the Reinsurer in respect of any and all known and unknown obligations
or liability of any nature to the Cedents or any other Person under or related
to this Agreement and there shall be no Quarterly Report or Quarterly Settlement
with respect to the quarter in which the Recapture Date falls, other than the
Terminal Accounting and Settlement. Simultaneous with the payment by the
Reinsurer to the Cedents of the net amount due the Cedents under the Terminal
Accounting and Settlement, the Cedents shall instruct the Trustee to distribute
to the Reinsurer the remaining balances of the Reinsurance Trust Accounts and
shall instruct the trustee of the Funds Withheld Trust Accounts to distribute,
or consent to such trustee’s distributing, to the Reinsurer the remaining
balances of the Funds Withheld Trust Accounts.

        6.4. Payments On Recapture. (a) In the event that the Reinsured Risks
are to be recaptured pursuant to this Article VI, the Cedents shall supply the
Reinsurer with a net accounting and settlement as to any balance due under this
Agreement with respect to the Reinsured Risks (the “Terminal Accounting and
Settlement”) within forty-five (45) days following the Recapture Date;

        (b) Any net payment required under the Terminal Accounting and
Settlement shall be paid within thirty (30) days after receipt of the Terminal
Accounting and Settlement. Net payments with respect to the Reinsured Risks
required under the Terminal Accounting and Settlement shall consist of the
following:

  (i) the payment by the Cedents to the Reinsurer of an amount equal to the
balance of the Funds Withheld Accounts calculated to the Recapture Date with
interest from the Recapture Date to the date of payment equal to the Funds
Withheld Interest Rate applied to the balance of the Funds Withheld Accounts as
of the Recapture Date;




--------------------------------------------------------------------------------

  (ii) the payment by the Cedents to the Reinsurer of an amount equal to the
portion of the Reinsurer Allowances as set forth in Section 10.2. for the final
Accounting Period; and


  (iii) the payment by the Reinsurer to the Cedents of an amount equal to (A),
where:


  A equals the sum of the balance of the Experience Accounts in respect of each
Cedent.


  A shall also include interest on the amount in A from the Recapture Date to
the date of payment at the Funds Withheld Interest Rate.


          (c) The Reinsurer agrees to pay to the Cedents a profit commission
(the “Profit Commission”) within thirty (30) days after receipt of the Terminal
Accounting and Settlement. The Profit Commission will be calculated as follows:


  (i) P multiplied by the cumulative Profit Margin paid by the Cedents to the
Reinsurer pursuant to Section 10.2 (and any cumulative Profit Adjustment Amounts
paid pursuant to Section 3.2(ii)); With P equal to the following percentage for
each Year of Agreement for which the Recapture Date occurs:


Recapture Date
Occurring During
Year of Agreement

--------------------------------------------------------------------------------

P

--------------------------------------------------------------------------------

 1    50 %  2    50 %  3    50 %  4    40 %  5    40 %  6    20 %  7    20 %  8
and beyond  0 %



--------------------------------------------------------------------------------

ARTICLE VII

INSOLVENCY

        7.1.    Payments. In the event of the insolvency of a Cedent, net
payments due the Cedent on all reinsurance made, ceded, renewed or otherwise
becoming effective under this Agreement shall be payable by the Reinsurer
directly to the Cedent or to its liquidator, receiver, or statutory successor on
the basis of the liability of the Cedent under the policy or policies reinsured,
without diminution because of the insolvency of the Cedent. It is agreed and
understood; provided, however, that (i) in the event of the insolvency of a
Cedent, the Cedent or its liquidator, receiver, or statutory successor shall
give the Reinsurer written notice of the pendency of a claim against the
insolvent Cedent on a Reinsured Policy within a reasonable time after such claim
is filed in the insolvency proceeding and (ii) during the pendency of such claim
the Reinsurer may investigate such claim and interpose, at its own expense (but
subject to Section 7.2), in the proceeding where such claim is to be adjudicated
any defenses which it may deem available to the Cedent or its liquidator,
receiver or statutory successor.



--------------------------------------------------------------------------------

        7.2.    Expenses. It is further understood that any expense incurred by
the Reinsurer pursuant to Section 7.1 shall be chargeable, subject to court
approval, against the insolvent Cedent as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Cedent solely as a result of the defense undertaken by the Reinsurer. Where two
or more assuming reinsurers are involved in the same claim and a majority in
interest elect to interpose defenses to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the Cedent.

ARTICLE VIII

FUNDS WITHHELD

        8.1.    Funds Withheld Account. Each Cedent shall establish on its books
as a liability to the Reinsurer a funds withheld account with respect to this
Agreement (each, a “Funds Withheld Account”). Each Cedent shall maintain a Funds
Withheld Account in an amount, determined in accordance with SAP, equal to (i)
the cumulative Funds Withheld Account Investment Income, plus (ii) 75% of Net
Premiums applicable to such Cedent, less (iii) amounts applied by the Cedent in
payment of amounts due from the Reinsurer for the Reinsurer’s liability under
Section 2.3 with respect to Ultimate Net Loss (adjusted to reflect recoveries,
salvages, subrogations or payments received by the Cedent), less (iv) cumulative
Expense Allowances, less (v) the cumulative Reinsurer Allowances. The balance of
the Funds Withheld Account shall in no event be less than zero.

        8.2. Application of Funds Withheld.

        In consideration of the Reinsurer agreeing to the funds withheld
arrangement set forth in this Article VIII, each Cedent agrees that, except as
otherwise specifically set forth in this Agreement, such Cedent, its liquidator,
receiver or statutory successor, shall apply the assets in the Cedent’s Funds
Withheld Trust Account against the Reinsurer’s liability under this Agreement to
the Cedent until the assets in the Funds Withheld Trust Account are exhausted
and (ii) no payments by the Reinsurer to the Cedent hereunder or draws from the
Reinsurer Trust Account shall be made until all amounts in the Funds Withheld
Trust Account have been exhausted.



--------------------------------------------------------------------------------

        8.3. Funds Withheld Investment Income.

        (a) Commencing as of the Effective Date, each Cedent shall credit to the
Reinsurer interest on its Funds Withheld Account in an amount equal to the sum
of (i) and (ii) (the “Funds Withheld Account Investment Income”), where:

  (i) equals 50% of the Funds Withheld Interest Rate applied to (A) less (B)
less (C); where (A) equals the Net Premiums collected during the Accounting
Period, (B) equals the Ultimate Net Loss paid during the Accounting Period, and
(C) equals the Expense Allowance for the Accounting Period; and


  (ii) equals the Funds Withheld Interest Rate applied to the balance of its
Funds Withheld Account at the beginning of the Accounting Period.


        (b) The Funds Withheld Account Investment Income shall be determined and
credited on a quarterly basis.

        (c) The Reinsurer and each Cedent agree that they may use an alternative
Funds Withheld Account Investment Income calculation as mutually agreed to,
subject to the approval of the Pennsylvania Department of Insurance.



--------------------------------------------------------------------------------

        8.4. Funds Withheld Trust Accounts. The Cedents shall enter into trust
agreements in the form attached hereto as Exhibit A and Exhibit B, respectively
(each, a “Funds Withheld Trust Agreement”), for the benefit of the Reinsurer
with a bank acceptable to the Reinsurer and shall deposit, within three (3)
Business Days of the date hereof, assets in trust for the benefit of the
Reinsurer equal to the balance of their respective Funds Withheld Accounts as of
the date hereof (each, a “Funds Withheld Trust Account”). Each Cedent shall at
all times maintain sufficient assets in its Funds Withheld Trust Account to
ensure that the book value of the assets in the Funds Withheld Trust Account,
determined in accordance with SAP, equals or exceeds the balance of its
respective Funds Withheld Account. The assets shall consist only of (i) cash
(United States legal tender), (ii) certificates of deposit (issued by a United
States bank and payable in United States legal tender), and (iii) other admitted
assets of a character, maturity, and value to fulfill the intent of this
Agreement, provided that such investment is issued by an institution that is not
the parent, subsidiary or affiliate of either Cedent or the Reinsurer and
provided further that such assets are of the type specified under 40 P.S. §
442.1(b)(1) and (2).

        8.5. Termination of the Funds Withheld Trust Accounts. Notwithstanding
any other provision of this Agreement, in the event that either Cedent
materially breaches this Agreement and such material breach remains uncured
thirty (30) calendar days after written notice of such breach is first provided
by the Reinsurer, or if there is a Material Change, the Reinsurer shall have the
right at any time thereafter to require that the Cedents deposit to the
Reinsurer Trust Account an amount equal to the balance of the Funds Withheld
Trust Accounts, which may be accomplished by instructing the trustee of the
Funds Withheld Trust Accounts to distribute, or by consenting to such trustee’s
distributing, to the Reinsurer Trust Account, the balances of the Funds Withheld
Trust Accounts. Thereafter, the parties shall close the Funds Withheld Trust
Accounts and terminate the Funds Withheld Trust Agreements. In the event of
subsequent recapture of the Reinsured Risks by the Cedents following such
withdrawal of Funds Withheld Trust Account assets by the Reinsurer, all
transferred funds will include investment income thereon for the purposes of
Terminal Accounting and Settlement in accordance with Article VI and Article XV.
8.6.



--------------------------------------------------------------------------------

         8.6. Investment Management

        (a)     The Reinsurer and the Cedents agree that the investment
performance and credit monitoring of the assets deposited to the Funds Withheld
Trust Account is an important component of the profitability of the reinsured
business.  Accordingly, within ten Business Days after the Execution Date, the
Cedents shall enter into an Investment Management Agreement (the “Investment
Management Agreement”) with Hyperion Capital Management, Inc. (“Hyperion”),
pursuant to which Hyperion will provide certain investment management advisory
services in connection with the Funds Withheld Trust Account.

        (b)        In the event that mutually agreed upon investment objectives
are not met by the investment manager providing advisory services in connection
with the Funds Withheld Trust Account, based upon periodic assessment of the
total return of the portfolio, the effective yield of the portfolio, the
duration of the portfolio, management reporting effectiveness, fee structure and
peer comparison with other similar investment management styles, the Reinsurer
may require a reevaluation of, and change in, if deemed appropriate, investment
manager, including consideration of Hyperion if not currently engaged at that
time.

        (c)        The Cedents shall not engage an investment manager to manage
the assets in the Funds Withheld Accounts without the written consent of the
Reinsurer, which shall not be unreasonably withheld, subject to Section 8.6 (b).

ARTICLE IX

REINSURANCE SECURITY

        9.1.    Reserve Credit Security. Within three (3) Business Days of the
date hereof, the Reinsurer shall enter into trust agreements with respect to the
Cedents in the forms attached hereto as Exhibit C and Exhibit D, respectively
(each, a “Reinsurer Trust Agreement”) and establish trust accounts (each, a
“Reinsurer Trust Account”) for the sole benefit of each Cedent with respect to
the Reinsured Risks with a qualified United States financial institution as
defined in 40 P.S. § 442.1(g)(2) (the “Trustee”).



--------------------------------------------------------------------------------

        9.2.    Reinsurer Trust Accounts. (a) The Reinsurer agrees to maintain
in each Reinsurer Trust Account, assets (the “Reserve Credit Trust Assets”) to
be held in trust by the Trustee for the sole benefit of each Cedent as security
for the payment of the Reinsurer’s obligations to each Cedent under this
Agreement. The assets shall consist only of (i) cash (United States legal
tender), (ii) certificates of deposit (issued by a United States bank and
payable in United States legal tender), (iii) other admitted assets, provided
that such assets are issued by an institution that is not the parent, subsidiary
or affiliate of either Cedent or the Reinsurer and provided further that such
assets are of the type specified under 40 P.S. §442.1 and (iv) letters of credit
meeting the requirements of Section 9.3 (each, an “LOC”). Any LOC will comply
with Title 31 PA Code Ch. 163 §§ 163.14-163.17.

        (b)     The value of the assets in each Reinsurer Trust Account (other
than the LOCs) at any time (the “Asset Value”) shall be the current fair market
value of such assets as of such valuation date. LOCs in each Reinsurer Trust
Account shall be valued at their face amount as of the valuation date (such
aggregate amount of all LOCs, the “LOC Value”). The “Aggregate Trust Account
Value” as of any date shall be equal to the Asset Value on such date plus the
LOC Value on such date. Notwithstanding anything else agreed in this Agreement,
at no time shall the Reinsurer be required to maintain the Aggregate Trust
Account Value in excess of the Incremental Limit Amount plus the aggregate
Reinsurer Allowance paid.



--------------------------------------------------------------------------------

        (c)     Prior to depositing assets with the Trustee (other than LOCs),
the Reinsurer shall execute all assignments and endorsements in blank, or
transfer legal title to the Trustee of all shares, obligations or any other
assets requiring assignments, in order that the Cedents, or the Trustee upon
direction of the Cedents, may whenever necessary negotiate any such assets
without consent or signature from the Reinsurer or any other entity.

        (d) All settlements of account under this Agreement between the Cedents
and the Reinsurer shall be made in cash or its equivalent.

        (e)     The Reinsurer and the Cedents agree that the assets in the
Reinsurer Trust Accounts (including the proceeds of any draw on an LOC) may be
withdrawn by the Cedents at any time, notwithstanding any other provisions in
this Agreement, provided such assets are applied and utilized by the Cedents (or
any successor of the Cedents by operation of law, including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Cedents), without
diminution because of the insolvency of the Cedents or the Reinsurer, only for
the purposes set forth in the Reinsurer Trust Agreements.

        9.3.    Letters of Credit. (a) In connection with the establishment of
the Reinsurer Trust Accounts pursuant to Section 9.2, the Reinsurer may provide
to the Trustee one or more LOCs that comply with the provisions of 40 P.S. §
442.1 and Title 31 PA Code Ch. 163 §163.15 of the Pennsylvania Insurance
Regulations.

        (b) The Reinsurer shall be an LOC applicant. Any LOC shall be issued or
confirmed by a qualified United States financial institution authorized to issue
letters of credit pursuant to 40 P.S. §442.1(g)(2) provided, that such qualified
United States financial institution shall not be a parent, subsidiary or
affiliate of the Cedents or the Reinsurer.

        (c)     The LOCs provided by the Reinsurer pursuant to the provisions of
this Agreement may be drawn at any time, notwithstanding any other provisions
herein, and shall be utilized by each Cedent or its permitted successors in
interest only for one or more of the following reasons:



--------------------------------------------------------------------------------

(i)         For the purposes set forth in the Reinsurer Trust Agreements; or


(ii)         Upon receipt of a notice of non-renewal of the LOC.


        (d)     Each Cedent shall return any amounts drawn on the LOC in excess
of the actual amounts required for the purposes set forth in the Reinsurer Trust
Agreements with interest calculated at a rate equal to the current three (3)
month U.S. Treasury Rate plus 200 basis points applied on a per annum basis
since the date the excess amounts were withdrawn. All of the foregoing shall be
applied without diminution or increase because of insolvency on the part of
either Cedents or the Reinsurer. Failure by either Cedent to return any such
excess amounts within thirty calendar days (30) following such withdrawal shall
constitute a material breach of this Agreement by the Cedents, and remedies
available to the Reinsurer with respect to such breach include, but are not
limited to, those contained in Section 8.5 and Article XV.

         9.4.    Adjustments. The Cedents and the Reinsurer agree that, until
the termination of this Agreement, following the receipt by the Reinsurer of (i)
the statement of all assets in each Reinsurer Trust Account from the Trustee (as
required under each Reinsurer Trust Agreement) and (ii) the Quarterly Report
from the Cedents in the form of Schedule A (in accordance with Article V), the
assets and/or LOCs in each Reinsurer Trust Account will be adjusted in the
following manner:



--------------------------------------------------------------------------------

         (a)     If (i) the amount of Total Ceded Reserves of each Cedent as set
forth on any Quarterly Report over the balance of the Funds Withheld Account of
each Cedent at the end of each Accounting Period exceeds the Aggregate Trust
Account Value of the applicable Reinsurer Trust Account and (ii) the sum of the
Aggregate Trust Account Value of the Reinsurer Trust Accounts does not exceed
the sum of the Incremental Limit Amount plus the aggregate Reinsurer Allowance
paid as of the end of the applicable Accounting Period, then the Reinsurer
shall, within ten (10) calendar days of receiving such report, either (A) secure
delivery of one or more additional LOCs to the Trustee, (B) secure an amendment
increasing the face amount of one or more existing LOCs or (C) contribute
additional (qualifying) assets (other than LOCs) to each Reinsurer Trust Account
such that the Aggregate Trust Account Value of each Reinsurer Trust Account
following such deliveries, increases and/or contributions is at least equal to
the Total Ceded Reserves of each Cedent as set forth on each Quarterly Report
over the balance of the Funds Withheld Account of each Cedent at the end of each
Accounting Period; provided, however, that the Reinsurer shall be not be
required to deliver, increase and/or contribute any amount that would cause the
sum of the Aggregate Trust Account Value of the Reinsurer Trust Accounts to
exceed the sum of the Incremental Limit Amount plus the aggregate Reinsurer
Allowance paid as of the end of the applicable Accounting Period.

        (b) If the amount of the Total Ceded Reserves of each Cedent as set
forth on any Quarterly Report over the balance of the Funds Withheld Account of
each Cedent at the end of each Accounting Period is less than the Aggregate
Trust Account Value of the applicable Reinsurer Trust Account (taking into
account any distributions out of the Funds Withheld Trust Account pursuant to
Section 8.2), then the Cedents shall, within thirty (30) days of receiving such
report, permit the Reinsurer to withdraw, and take all actions necessary to
effectuate such withdrawal of, an appropriate amount of trust assets or amend
the amount of outstanding LOCs such that the Aggregate Trust Account Value of
each Reinsurer Trust Account following such deliveries and/or amendments is
equal to the Total Ceded Reserves of each Cedent as set forth on each Quarterly
Report over the balance of the Funds Withheld Account of each Cedent at the end
of each Accounting Period. Failure to comply with the covenants set forth in
this Section 9.4(b) shall constitute a material breach of this Agreement.
Remedies available to the Reinsurer for such breach include, but are not limited
to, those contained in Article XV and Section 8.5.



--------------------------------------------------------------------------------

        (c) If the sum of the Aggregate Trust Account Value of the Reinsurer
Trust Accounts exceeds the sum of the Incremental Limit Amount plus the
aggregate Reinsurer Allowance paid as of the end of the applicable Accounting
Period, then the Cedents shall, within thirty (30) days of receiving the
applicable Quarterly Report, permit the Reinsurer to withdraw, and take all
actions necessary to effectuate such withdrawal of, an appropriate amount of
trust assets or amend the amount of outstanding LOCs such that the sum of the
Aggregate Trust Account Value of the Reinsurer Trust Accounts does not exceed
the sum of the Incremental Limit Amount plus the aggregate Reinsurer Allowance
paid as of the end of the applicable Accounting Period. Failure to comply with
the covenants set forth in this Section 9.4(c) shall constitute a material
breach of this Agreement. Remedies available to the Reinsurer for such breach
include, but are not limited to, those contained in Article XV and Section 8.5.

        9.5. Maximum Reserve Credit Trust Assets. The Cedents acknowledge that,
in the event that the Aggregate Limit of Liability has been exceeded, or is
expected to be exceeded in the future, they will be required to, and agree to,
maintain a deficiency reserve for policyholders under SAP, regardless of the
amount of Reserve Credit Trust Assets provided by the Reinsurer. Therefore, the
Cedents and the Reinsurer agree that the Reserve Credit Trust Assets provided by
the Reinsurer shall not exceed, as calculated at any time during this Agreement,
an amount equal to the Incremental Limit Amount plus the absolute value of
cumulative Reinsurer Allowances.



--------------------------------------------------------------------------------

ARTICLE X

EXPERIENCE ACCOUNT

        10.1. Experience Account. (a) The Reinsurer shall establish as of the
Effective Date and maintain on its books a notional experience account with
respect to each Cedent (each an “Experience Account”) until all obligations of
the Reinsurer under this Agreement have been satisfied or discharged in full.

        (b) The balance of each Experience Account as of the end of each
Accounting Period shall be an amount equal to: (i) the cumulative Funds Withheld
Account Investment Income, plus (ii) 75% of Net Premiums applicable to such
Cedent, plus (iii) cumulative additional Reinsurer Allowances applicable to
Experience Trigger Events times 1.045 times the number of calendar days elapsed
since individual payment dates divided by 365, less (iv) amounts applied by the
Cedent in payment of amounts due from the Reinsurer for the Reinsurer’s
liability under Section 2.3 with respect to Ultimate Net Loss (adjusted to
reflect recoveries, salvages, subrogations or payments received by the Cedent),
less (v) the cumulative Expense Allowances, less (vi) the cumulative Reinsurer
Allowances, less (vii) with respect to Penn Treaty, the negative balance, if
any, in the Experience Account maintained by the Reinsurer with respect to
American Network, and less (viii), with respect to American Network, the
negative balance, if any, in the Experience Account maintained by the Reinsurer
with respect to Penn Treaty. The Experience Accounts may be a negative number.
In such event, the balance of the applicable Experience Account will be carried
forward with interest at 1.125% per Accounting Period applied to the negative
balance of such Experience Account at the beginning of such Accounting Period.
The parties hereto agree and acknowledge that the Experience Account is a
notional account and has no bearing on the statutory financial statements of
either Cedent.



--------------------------------------------------------------------------------

        10.2. Reinsurer Allowances. In the event that an Experience Trigger
Event has not occurred, the Reinsurer Allowance with respect to each Accounting
Period after the Effective Date, shall be an amount equal to the sum of (i),
(ii) and (iii), where:

  (i) equals 0.25% (0.3125% effective October 1, 2010 and later) of the sum of
the Total Ceded Reserves as of the end of the Accounting Period (the “Reserve
Margin”); plus


  (ii) equals 0.50% of the market value of the Reserve Credit Trust Assets as of
the beginning of the Accounting Period (not including any assets in the Reserve
Credit Trust resulting from cumulative Reinsurer Allowances, if any, or amounts
withdrawn by the Reinsurer from the Funds Withheld Trust Accounts and deposited
in the Reserve Credit Trust) (the “Collateral Fee”); plus


  (iii) an amount equal to M multiplied by the 75% of Net Premium with respect
to the applicable Accounting Period; With M for each Accounting Period equal to
the percentage specified below(the “Profit Margin”):


Accounting Period
Occurring During Year of
Agreement

--------------------------------------------------------------------------------

M

--------------------------------------------------------------------------------

  1 10.00%   2 10.00%   3 10.00%   4 12.50%   5 12.50%   6 and beyond 15.00%



--------------------------------------------------------------------------------

In the event that an Experience Trigger Event has occurred with respect to an
Accounting Period, the Reinsurer Allowance in part (i) above shall be 0.3125%
(0.3906% effective October 1, 2010 and later) of the sum of the Total Ceded
Reserves of the Cedents as of the end of each Accounting Period during which and
after the Experience Trigger Event occurred.

        10.3.    Experience Trigger Event. “Experience Trigger Event” shall
mean, any of the following:

  (i) The total incurred claims measured at the end of a calendar year with
respect to the Cedents, exceed, by more than 5%, the expected incurred claims
for that calendar year. The incurred claims are paid claims (including waived
premiums) plus increases in claim reserves. Expected incurred claims are
consistent with the calculation of the expected loss ratio in Section 23.2(d).


  (ii) The Risk Based Capital Ratio at the end of a calendar year for either
Cedent is less than 250%. The Risk Based Capital Ratio is defined as the ratio
of Total Adjusted Capital to Authorized Control Level Capital, with both items
as stated in the Cedents’ NAIC annual statement.


  (iii) The Standard & Poor’s Financial Strength Rating for Penn Treaty falls
below Bat any time.


The failure of either Cedent to maintain a Risk Based Capital Ratio of at least
250% at the end of any calendar year or the failure of Penn Treaty to maintain a
Standard & Poor’s Financial Strength Rating of B- or higher shall constitute a
material breach of this Agreement by the Cedents. Remedies available to the
Reinsurer for such breach include, but are not limited to, those contained in
Section 8.5.



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION; CLAIMS HANDLING

        11.1. Administration. Subject to Section 11.2, each Cedent shall
administer the Reinsured Policies and perform all accounting for the Reinsured
Policies.

        11.2. Claims Handling.

        (a) Except as otherwise provided in this Agreement, the Cedents will
continue to be responsible for the investigation, adjustment, defense and
settlement obligations under the Reinsured Policies, and shall provide all
servicing of the Reinsured Policies in the ordinary course of their business and
in a manner consistent with this Section 11.2.

        (b) Each Cedent covenants and agrees that its claims administration
practices and procedures shall not materially deviate from and shall
substantially conform to those claims administration practices and procedures
adopted by the Cedents (as may be modified to reflect changes required by the
Reinsurer pursuant to Section 11.2(c)), and approved by the Reinsurer (“Claims
Guidelines”).

        (c) Each Cedent agrees that the claims guidelines adopted by the Cedents
prior to the Effective Date may be audited by the Reinsurer at the Reinsurer’s
cost and expense within twelve (12) months of the Effective Date. The Reinsurer
may require lawful and reasonable changes to such claims guidelines within such
twelve (12) month period, which, if practicable and financially prudent, shall
be promptly implemented and adopted by the Cedents.

        (d) Each Cedent shall maintain, at a minimum, no lesser level of
performance in claims handling than was in place during the three (3) months
prior to the Effective Date.



--------------------------------------------------------------------------------

        (e) Each Cedent further covenants and agrees to use best efforts to
provide prompt, accurate and quality claims administration services in
accordance with its obligations under this Agreement generally, and more
specifically, the Claims Guidelines. Each Cedent shall commit and devote
sufficient time and effort, and shall utilize and allocate sufficient, competent
management, personnel and other resources as may be necessary or advisable to
perform its obligations under this Agreement.

         (f) Failure to comply with the covenants set forth in this Section 11.2
shall constitute a material breach of this Agreement. Remedies available to the
Reinsurer for such breach include, but are not limited to, those contained in
Article XV, Section 8.5, and Sections 11.2 (h), (i) and (k).

        (g) The Reinsurer or its designee shall have the right at its cost and
expense to audit and inspect the Cedents’ claims administration practices and
procedures from time to time as the Reinsurer may in its sole discretion deem
desirable in accordance with Article XXI.

        (h) The Reinsurer shall have the right to: (i) take control of claims
administration and/or (ii) replace either or both of the Cedents as claims
administrator with a substitute claims administrator designated by the
Reinsurer, which substitute claims administrator shall be duly licensed to
administrate claims in each of the Cedents’ licensed jurisdictions, and may be
the Reinsurer or any of its Affiliates as may be allowed by individual state
regulation, and/or (iii) institute an oversight process of the Cedents as claims
administrator, upon the occurrence of any of the following:

  (A) either Cedent’s NAIC Risk-Based Capital Level falls to or below the
Company Action Level and is not corrected within 30 days, or immediately if the
NAIC Risk-Based Capital Level falls to or below the Regulatory Action Level;




--------------------------------------------------------------------------------

  (B) either Cedent materially breaches any covenant set forth in Section 11.2;


  (C) if for whatever reason, either Cedent does not commence fulfillment of its
duties and obligations provided in this Section 11.2 or once having commenced
such duties and obligations, engages in neglect of its duties and obligations
hereunder, or fails or refuses to carry out such duties and obligations
hereunder, and such neglect, failure or refusal is reasonably likely to have a
material adverse effect on the Reinsurer;


  (D) either Cedent or PTAC experiences any material change, direct or indirect,
in its capital stock participation or control, or any material change in its
management, directors, officers or key personnel, or if either Cedent or PTAC or
any part of its business is sold, transferred or merged, and the Reinsurer
reasonably determines that such material change has or is likely to have a
materially adverse impact on the Reinsurer’s interests;


  (E) either Cedent has taken any action or failed to comply with any applicable
law or regulation, the ultimate result of which the Cedent knew or should have
known would cause any governmental or regulatory agency or authority to revoke
or suspend the authority of such Cedent or place such Cedent under any
supervision or cease and desist order, and the Reinsurer reasonably determines
in its sole discretion that such action, noncompliance, supervision or cease and
desist order has had, or is reasonably likely to have, a materially adverse
impact on the Reinsurer’s interests; or




--------------------------------------------------------------------------------

  (F) any Cedent’s directors, officers, principals or key personnel are indicted
for a crime involving financial dishonesty or fraud related to the Cedent’s
business.


Each of the events described in Sections 11.2(h)(iii)(A) through (F) shall be
referred to as a “Claims Control Event.” The ability for the Reinsurer to take
control of claims handling and/or replace the Cedents in this capacity is a
fundamental, bargained-for right under this Agreement. Nothing elsewhere in this
Agreement shall conflict with or otherwise limit the Reinsurer’s right to
control claims administration pursuant to this Section 11.2(h).

        (i)     In the event of a Claims Control Event, and if the Reinsurer
elects its remedy to take control of claims administration, an automatic
adjustment shall be made to the Expense Allowance provided under Article IV of
this Agreement such that the Reinsurer shall no longer be obligated to pay that
part of the Expense Allowance set forth in Section 4.1(a)(iv). Each Cedent shall
jointly and severally be obligated to reimburse the Reinsurer for that amount of
expense reasonably incurred in taking control of and handling claims that exceed
the sum that would otherwise be payable to the Cedents pursuant to Section
4.1(a)(iv). Furthermore, in order to indemnify and hold the Reinsurer harmless
from such deviation, the Reinsurer’s liability under this Agreement shall be
adjusted such that this Agreement will cover Ultimate Net Loss arising from such
Reinsured Policies, determined as if such deviation did not occur and such level
of performance had been maintained.



--------------------------------------------------------------------------------

        (j)     The remedies available to the Reinsurer in the event of a Claims
Control Event include all such remedies as are available under this Agreement
and any remedies available under law or equity.

        (k) The Cedents shall cooperate fully with the Reinsurer in all
reasonable respects in furtherance of the covenants and commitments outlined in
this Section 11.2. To the extent permitted by law, each Cedent agrees that it
will, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such supplements hereto and such further
agreements, certificates, requests, orders, UCC financing statements, powers of
attorney, instruments or other documents as the Reinsurer may reasonably request
and as may be required in the Reinsurer’s reasonable judgment to effectuate the
intention of or facilitate the performance of this Agreement. The Parties
acknowledge that a breach or threatened breach of the covenants, terms and
conditions contained in this Agreement would cause irreparable harm to the
Reinsurer and that money damages would not provide an adequate remedy therefor.
As such, the Reinsurer shall be entitled to seek and obtain injunctive relief,
without the posting of any bond or security, and any other equitable remedies,
in addition to any other remedies available by law to enforce any of the
foregoing obligations of the Cedents and all Reinsurer’s remedies with respect
thereto.

ARTICLE XII

REINSURER’S RIGHT OF ASSOCIATION

        As a condition precedent to the payment by the Reinsurer of any Ultimate
Net Loss arising under this Agreement:



--------------------------------------------------------------------------------

        (a) at any time, and from time to time, at the Reinsurer’s own expense,
the Reinsurer may investigate any claim or claims arising under any Reinsured
Policy and may interpose the Reinsurer in any claim adjudication, suit or
proceeding, including but not limited to any proceeding where the claim is to be
adjudicated, and may pursue any defenses that the Reinsurer may deem available
to the Cedents or their respective statutory receiver, conservator, liquidator,
rehabilitator (or the like) or to the Reinsurer; and

        (b) the Cedents or their respective statutory receiver, conservator,
liquidator, rehabilitator (or the like), will afford the Reinsurer the
opportunity to be associated with the Cedents in the manner set forth in the
immediately preceding paragraph (a), at the Reinsurer’s own expense, and shall
cooperate with the Reinsurer in all respects in the investigation and defense of
such claim or claims.

ARTICLE XIII

LOSS SETTLEMENTS

        13.1.    Loss Settlements.

        (a)     Subject to the limitations and conditions in this Agreement,
including but not limited to Articles II, XIV and XXIII:

  (i) the liability of the Reinsurer shall follow that of the Cedents;


  (ii) any settlement made by or on behalf of the Cedents of any claim or loss
which is alleged to arise under the Reinsured Policies shall be binding upon the
Reinsurer, whether under the strict policy conditions (including, but not
limited to, the general and specific stipulations, clauses, waivers, extensions,
modifications and endorsements of any of the Reinsured Policies), or by way of
compromise in the ordinary course (excluding, ex gratia payments).




--------------------------------------------------------------------------------

        (b)     For the avoidance of any doubt, nothing in this Article XIII
shall obligate the Reinsurer to indemnify the Cedents for any Extra Contractual
Obligation or Excess Limits Liability. (c) The Cedents shall notify and advise
the Reinsurer promptly of all Losses which, in either Cedent’s opinion, may
result in a claim hereunder and of all subsequent developments thereto which, in
either Cedent’s opinion, may materially affect the position of either Cedent or
the Reinsurer. The Reinsurer shall have the right of association as set forth in
Article XII.

ARTICLE XIV

CEDED REINSURANCE

        14.1. Ceded Reinsurance Agreements.

        (a) The Cedents shall not procure, place or cede any additional
reinsurance with respect to the Reinsured Policies without specific prior
written consent of the Reinsurer.

         (b) With respect to any additional reinsurance that is procured, placed
or ceded after the Effective Date with respect to the Reinsured Policies with
the consent of the Reinsurer (collectively the “Other Ceded Reinsurance”), the
Cedents agree as follows:

  (i) The Cedents shall maintain such Other Ceded Reinsurance, and shall not
recapture policies, commute, terminate or otherwise, to the extent within the
Cedents’ control, permit same to expire or lapse without the express prior
written consent of the Reinsurer (which consent shall be granted or denied in
the Reinsurer’s reasonable discretion), and shall comply in all material
respects with such agreements to ensure that they remain in full force and
effect;




--------------------------------------------------------------------------------

  (ii) Such Other Ceded Reinsurance shall inure to the Reinsurer’s benefit and
shall reduce the Reinsurer’s obligations under this Agreement, whether or not
such Other Ceded Reinsurance is collectible; and


  (iii) Any such Other Ceded Reinsurance shall comply with applicable laws and
regulations, including all regulatory approval requirements.


ARTICLE XV

CANCELLATION; COMMUTATION

        15.1.    Cancellation.

        If any Net Premium or any other amounts due to the Reinsurer (including,
but not limited to, Funds Withheld Account Investment Income, and amounts
corresponding to the decreases in the Funds Withheld Account) remain unpaid, or
have not been deposited to the Funds Withheld Trust Accounts as may otherwise be
required, fifteen (15) calendar days after notice of non-payment or non-deposit
is first provided by the Reinsurer, then the Reinsurer, at its sole option, may
cancel this Agreement by providing the Cedents written notice of such
cancellation (“Notice of Cancellation”). For the purposes of this Agreement, the
cancellation date (the “Cancellation Date”) shall be the date that the overdue
amounts were originally due. Upon the delivery of such Notice of Cancellation by
the Reinsurer, the Reinsured Risks shall automatically be recaptured on the
Cancellation Date. A Terminal Accounting and Settlement will be made in
accordance with Article VI, including the settlement for any Reinsurer’s
Allowance for the Accounting Period in which the Cancellation Date occurs.
Recapture of this Agreement in accordance with Section 15.1, and completion of
the Terminal Accounting and Settlement, shall constitute a complete and final
settlement and release of the Reinsurer in respect of any and all known and
unknown obligations or liability of any nature to the Cedents under or related
to this Agreement. Simultaneous with the payment by the Reinsurer to the Cedents
of the net amount due the Cedents under the Terminal Accounting and Settlement,
the Cedents shall instruct the Trustee to distribute to the Reinsurer the
remaining balances of the Reinsurance Trust Accounts and shall instruct the
trustee of the Funds Withheld Trust Accounts to distribute, or consent to such
trustee’s distributing, to the Reinsurer the remaining balances of the Funds
Withheld Trust Accounts.



--------------------------------------------------------------------------------

        15.2.    Commutation.

        (a)     If (i) either Cedent materially breaches this Agreement, its
respective Reinsurer Trust Agreement, or its respective Funds Withheld Trust
Agreement, and such material breach remains uncured thirty (30) calendar days
after written notice of such breach is first provided by the Reinsurer, or (ii)
any of the Cedents’ representations and warranties contained herein are not
true, correct and complete as of the date of this Agreement in all material
respects and such failure to be true, correct and complete may cause or present
current or future material harm to the Reinsurer, or (iii) if there has been a
Material Change, then the Reinsurer, at its sole option, may deliver a written
notice of a proposed commutation of this Agreement to the Cedents (“Notice of
Proposed Commutation”). Upon the delivery of such Notice of Proposed
Commutation, the Cedents, at their sole discretion, may elect within 60 calendar
days from the date of such Notice of Proposed Commutation, to commute this
Agreement as of the date of delivery of such Notice of Proposed Commutation, and
such date shall be the related Recapture Date. If the Notice of Proposed
Commutation is dated prior to September 29, 2008, the Cedents agree upon their
election to commute to pay to the Reinsurer any Reinsurer Allowances between the
date of the Notice of Proposed Commutation and September 29, 2008 based on the
sum of the Total Ceded Reserves at the date of such Notice of Proposed
Commutation. If the Cedents do not elect to commute within 60 calendar days from
the Notice of Proposed Commutation, the Cedents agree to forgo any future right
to commute this Agreement.



--------------------------------------------------------------------------------

         (b) Commutation of this Agreement in accordance with Section 15.2, and
completion of the Terminal Accounting and Settlement, shall constitute a
complete and final settlement and release of the Reinsurer in respect of any and
all known and unknown obligations or liability of any nature to the Cedents
under or related to this Agreement.

        (c)     Simultaneous with the payment by the Reinsurer to the Cedents of
the net amount due the Cedents under the Terminal Accounting and Settlement, the
Cedents shall instruct the Trustee to distribute to the Reinsurer the remaining
balances of the Reinsurance Trust Accounts and shall instruct the trustee of the
Funds Withheld Trust Accounts to distribute, or consent to such trustee’s
distributing, to the Reinsurer the remaining balances of the Funds Withheld
Trust Accounts.

         15.3.    Material Change. For purposes of this Agreement, a “Material
Change” shall be defined as follows:

  (i) any change in the law, whether arising from legislation, decisions of the
courts or otherwise, after the Effective Date, which would constitute or result,
in the opinion of the Reinsurer, in a material adverse change in the risk
exposure of the Reinsurer (“Material Adverse Effect”); or




--------------------------------------------------------------------------------

  (ii) a material change in the business operations of the Cedents or in the
interests of the Cedents with respect to the Reinsured Policies that has or
could reasonably be expected to have a Material Adverse Effect; or


  (iii) any change in the financial position of the Cedents (including without
limitation as a result of or in contemplation of any financial restructuring
undertaken or proposed to be undertaken by the Cedents) that has or could
reasonably be expected to have a Material Adverse Effect.


The Cedents agree to notify the Reinsurer immediately and in writing in the
event of the Cedents becoming aware of the occurrence of a Material Change. In
the event of a Material Change, the parties agree to review the terms of this
Agreement. If the parties cannot reach agreement on amended terms within 90 days
of the Material Change, remedies available to the Reinsurer include, but are not
limited to, those contained in Section 8.5 and Section 15.2. Additionally, the
Cedents must not exercise any of their rights under this Agreement where the
exercise of such rights would constitute or result in a Material Change without
the prior written consent of the Reinsurer, such consent not to be unreasonably
withheld or delayed. Should the Cedents fail to timely report such a Material
Change, remedies available to the Reinsurer include, but are not limited to,
those contained in Section 8.5 and Section 15.2.

        15.4.    Misrepresentation. In the case any of the Cedents’
representations and warranties contained herein are not true, correct and
complete as of the date of this Agreement in all material respects and such
failure to be true, correct and complete may cause or present current or future
material harm to the Reinsurer, the remedies available to the Reinsurer include
all such remedies as are available under this Agreement, including those in
Section 8.5 and 15.2.



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL PROVISIONS

        16.1.    Misunderstandings and Oversights. If any delay, omission, error
or failure to pay amounts due or to perform any other act required by this
Agreement is unintentional and caused by misunderstanding or oversight, the
Cedent(s) and the Reinsurer will adjust the situation to what it would have been
had the misunderstanding or oversight not occurred. The party first discovering
such misunderstanding or oversight or an act resulting from such
misunderstanding or oversight, will notify the other party in writing promptly
upon discovery thereof, and the parties shall act to correct such
misunderstanding or oversight within twenty (20) Business Days of such other
party’s receipt of such notice. However, this Section shall not be construed as
a waiver by each party of its right to enforce strictly the terms of this
Agreement and shall in no way or under any circumstances limit any right or
remedy such party may have under this Agreement or in law or equity. All
payments due with respect to such corrective action shall bear interest at the
three (3) month U.S. Treasury Rate then in effect plus 200 basis points from the
date when such amounts would have been paid absent such misunderstanding or
oversight to the date of actual payment.

        16.2.    Age, Sex and Other Adjustments. If the Cedents’ liability under
any of the Reinsured Policies is changed because of a misstatement of age or sex
or any other material fact, the Reinsurer will share in the change
proportionately to the amount reinsured hereunder and the Cedent(s) and the
Reinsurer will make all appropriate adjustments to amounts due each other under
this Agreement.



--------------------------------------------------------------------------------

        16.3.    Setoff. Any debts or credits, matured or unmatured, liquidated
or unliquidated, regardless of when they arose or were incurred, in favor of or
against either the Cedent or the Reinsurer with respect to this Agreement are
deemed mutual debts or credits, as the case may be, and shall be set off, and
only the net balance shall be allowed or paid. This provision shall not be
affected by the insolvency of any party to this Agreement.

        16.4. Common Understanding. The Cedents and the Reinsurer hereby
acknowledge and agree that this Agreement has been negotiated and entered into
in good faith and at arms length. The Cedents and the Reinsurer hereby
acknowledge and agree that the terms and conditions of this Agreement are fair
and reasonable. Further, the Cedents and the Reinsurer acknowledge that this
Agreement reflects the complete agreement between the parties with regard to the
reinsurance of the Reinsured Policies.

        16.5.    Utmost Good Faith. The performance of obligations by each of
the Cedents on the one hand, and the Reinsurer on the other hand, arising under
or related to this Agreement shall be in accordance with utmost good faith and
fair dealing.

ARTICLE XVII

ADDITIONAL COVENANTS,
REPRESENTATIONS AND WARRANTIES OF THE CEDENTS AND THE REINSURER

        17.1.    Additional Covenants, Representations and Warranties of the
Cedents.

         (a)     Without in any way limiting the application of Section 16.5,
the Cedents further jointly and severally represent and warrant as follows:



--------------------------------------------------------------------------------

  (i) All of the policy forms and riders issued as the Reinsured Policies are in
material compliance with all applicable regulations and laws;


  (ii) Each of the Reinsured Policies were written on a policy form that
currently complies with regulatory requirements in the state of issue;


  (iii) The Cedents have provided or made available to the Reinsurer a true and
complete listing prior to the Effective Date of all market conduct and financial
examinations conducted within the last five (5) years by any regulatory
authority having jurisdiction over each Cedent, and copies of all reports
thereon. No material limitation or restriction has been imposed upon either
Cedent’s operations arising out of or related to any policy administration or
claims handling practices;


  (iv) Other than as disclosed in PTAC’s filings with the Securities and
Exchange Commission, neither Cedent is currently subject to any regulatory
action, order or proceeding, other than as disclosed to the Reinsurer prior to
the date of this Agreement in Schedule C, and its senior management, officers
and directors are not aware of any threatened regulatory action, order or other
action that prohibits the Cedents from performing their respective duties and
obligations under this Agreement;




--------------------------------------------------------------------------------

  (v) This Agreement has been duly authorized, executed and delivered by the
Cedents and constitutes the legal, valid and binding obligation of the Cedents,
enforceable in all respects in accordance with its terms;


  (vi) There are no actions, suits or proceedings by or before any arbitrator or
governmental authority pending against or, to the knowledge of the Cedents,
threatened against or affecting the Cedents, other than as disclosed to the
Reinsurer prior to the date of this Agreement in Schedule C, that involve this
Agreement or the Reinsured Policies;


  (vii) The Cedents have provided the Reinsurer with written evidence of the
approval of the Pennsylvania Insurance Department of the terms and conditions of
this Agreement and the transactions hereby contemplated. The Cedents acknowledge
that this is a condition precedent for the execution and effectiveness of this
Agreement by the Reinsurer;


  (viii) Where required, the Cedents have initiated or will initiate the filing
and have sought or will seek approval of this Agreement by the regulators in
each of the states that have jurisdiction over the Cedents, the Agreement and
the matters contemplated hereby, and are in the process of seeking all required
approvals and authorizations in connection therewith from such regulators. The
Cedents represent and warrant that Schedule D sets forth a true, correct and
complete list of all such required approvals and authorizations. The Cedents
covenant that they will continue to diligently pursue these approvals and
authorizations until the approval or authorization process is completed in the
states that require it.




--------------------------------------------------------------------------------

        (b) Each Cedent covenants and agrees that neither Cedent, nor its
Affiliates, successors agents or assigns, will initiate or engage in a Program
of Internal Replacement, other than as disclosed to the Reinsurer prior to the
date of this Agreement in Schedule C, that includes any of the Reinsured
Policies reinsured hereunder, unless and until such Cedent obtains the
Reinsurer’s prior written consent to initiate or engage in a Program of Internal
Replacement. The Reinsurer, in its sole discretion, may determine whether the
Cedents may initiate or engage in a Program of Internal Replacement. For
purposes of this Agreement, the term “Program of Internal Replacement” means any
effort by or on behalf of a Cedent, its Affiliates, successors or assigns
generally to solicit replacements of the Reinsured Policies by which a Reinsured
Policy or any portion of the cash value of a Reinsured Policy is exchanged for
another policy or contract that is not reinsured under this Agreement; provided,
however, that providing unsolicited replacements at the request of a Reinsured
Policy owner shall not be considered a Program of Internal Replacement.

        (c) The Cedents acknowledge that, at the Reinsurer’s request, each has
provided the Reinsurer, either directly to the Reinsurer or through the Cedents’
intermediaries, with company data described in Schedule C (the “Cedents’ Data”)
prior to the execution of this Agreement by the Reinsurer. The Cedents represent
that all factual information contained in the Cedents’ Data is complete and
accurate in all material respects as of the date the document containing the
information was prepared and does not contain any untrue statement of material
fact or omit to state a material fact necessary to make statements contained
therein not misleading. The Cedents further represent that any assumptions made
in preparing the Cedents’ Data were based upon informed judgment and are
consistent with sound actuarial principles. The Cedents further represent that
they are not aware of any omissions, errors, changes or discrepancies which
would materially affect the Cedents’ Data. Regardless of the Cedents’ actual or
implied knowledge or lack thereof, the Cedents further represent and warrant
that there has been no fraud, material misrepresentation or material omission or
inaccurate information supplied by the Cedents, its principals, intermediaries,
employees, agents or policyholders in connection with this Agreement. The
Cedents acknowledge that the Reinsurer has relied on such Cedents’ Data and the
foregoing representations in entering into this Agreement.



--------------------------------------------------------------------------------

        (d) The Cedents hereby jointly and severally represent and warrant to
the Reinsurer that:

  (i) The Cedents have performed their own financial analysis of this Agreement,
including with respect to the transferred risk and the underlying economic
impact, and that they have sought or are seeking their own independent
accounting, legal and tax advice for this Agreement. Irrespective of any
conversations between the parties, the Cedents are not relying on the Reinsurer
in any respect for financial analysis or accounting, legal or tax advice in
connection with the transaction.


  (ii) The Cedents (i) have fully disclosed, or hereby agree to fully disclose
this Agreement to their internal accountants and independent auditors prior to
the earlier of the Execution Date of this Agreement and the completion of the
current audit cycle,and (ii) where appropriate in the reasonable opinion of the
Cedents, have made or shall make appropriate disclosure to, or consult with,
their legal counsel and any relevant regulatory and tax authorities.




--------------------------------------------------------------------------------

  (iii) The Cedents will account for this Agreement in accordance with
applicable accounting principles and standards, consistently applied. The
Cedents are not entering this Agreement for the purpose of altering their
financial accounting statements in a manner that would be misleading to users of
their financial accounting statements.


        17.2. Additional Covenants, Representations and Warranties of the
Reinsurer.

        (a) The Reinsurer represents and warrants as follows:

  (i) The Reinsurer is not currently subject to any regulatory action, order or
proceeding, and its senior management, officers and directors are not aware of
any threatened regulatory action or order or other action that prohibits the
Reinsurer from performing its duties and obligations under this Agreement;


  (ii) The Reinsurer is financially capable, as of the date hereof, of
performing its duties as described in this Agreement;


  (iii) This Agreement has been duly authorized, executed and delivered by the
Reinsurer and constitutes the legal, valid and binding obligation of the
Reinsurer, enforceable in all respects in accordance with its terms;




--------------------------------------------------------------------------------

  (iv) There are no actions, suits or proceedings by or before any arbitrator or
governmental authority pending against or, to the knowledge of the Reinsurer,
threatened against or affecting the Reinsurer, that involve this Agreement;


  (v) As of the date of this Agreement, Fitch Ratings Inc. has assigned an
Insurer Financial Strength Rating of A to the Reinsurer, which is the only
published rating for the Reinsurer; and


  (vi) The Reinsurer has performed its own financial analysis of this Agreement,
including with respect to the transferred risk and the underlying economic
impact, and it has sought or is seeking its own independent accounting, legal
and tax advice for this Agreement. Irrespective of any conversations between the
parties, the Reinsurer is not relying on the Cedents in any respect for
financial analysis or accounting, legal or tax advice in connection with the
transaction.


        (b) The Reinsurer covenants and agrees as follows:

  (i) Upon the written request of the Cedents from time to time during the term
of this Agreement, the Reinsurer will provide written advice of any notice of
any regulatory action, order, proceeding, or planned or threatened regulatory
intervention or oversight by any regulatory agency having jurisdiction over the
Reinsurer in connection with its financial condition or market conduct,
including, but not limited to, any notice of impairment, corrective order, risk
based capital deficiency or event, or other similar threatened regulatory
action.




--------------------------------------------------------------------------------

ARTICLE XVIII

INDEMNIFICATION

        18.1 Indemnification. The Cedents, jointly and severally, and the
Reinsurer agree to indemnify and hold harmless the other party, its Affiliates,
and its and their subsidiaries, agents, sub-agents, brokers and representatives,
as well as their respective employees, officers, and directors from and against
any and all loss, cost and expense (including reasonable attorneys’ fees), as
such loss, cost or expense is incurred resulting from each and every material
breach of the covenants, representations, warranties and obligations made by the
Cedents or the Reinsurer in this Agreement.

ARTICLE XIX

SALVAGE AND SUBROGATION

        19.1.       Salvage and Subrogation. The Cedents jointly and severally
agree to pay to or credit the Reinsurer with 75% of any recovery connected with
an Ultimate Net Loss which is obtained from salvage, subrogation, or other
insurance or any other recovery, after charging the Reinsurer with 75% of the
expenses directly incurred by the Cedents in obtaining any such recovery. Any
such recoveries received subsequent to any loss or claim settlement hereunder
shall be applied as if received prior to the aforesaid loss or claim settlement
and all necessary adjustments in such regard shall be made accordingly.



--------------------------------------------------------------------------------

ARTICLE XX

ARBITRATION

        20.1.    Resolution of Damages. Any dispute between any Cedent and the
Reinsurer arising out of the provisions of this Agreement or its termination, or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
set forth in this Article XX. Each party may initiate arbitration of any such
dispute by giving written notice to other parties by registered mail or a
recognized overnight courier of its intention to arbitrate and of its
appointment of an arbitrator in accordance with Section 20.3 (each, a “Notice of
Intention to Arbitrate”).

        20.2. Composition of Panel. Unless the parties agree upon a single
arbitrator within fifteen (15) days after the receipt of a Notice of Intention
to Arbitrate, all disputes shall be submitted to an arbitration panel composed
of two arbitrators and an umpire, chosen in accordance with Sections 20.3 and
20.4.

         20.3. Appointment of Arbitrators. The party requesting arbitration
(hereinafter referred to as the “Claimant”) shall appoint an arbitrator and give
written notice thereof, by registered mail or a recognized overnight courier to
the other party (hereinafter referred to as the “Respondent”) together with its
Notice of Intention to Arbitrate. The Notice of Intent to Arbitrate shall
identify the issue(s) for which arbitration is sought. Unless a single
arbitrator is agreed upon within fifteen (15) days after the receipt of the
Notice of Intention to Arbitrate, the respondent shall, within thirty (30) days
after receiving such notice, also appoint an arbitrator and notify the Claimant
thereof in a like manner. Before instituting a hearing, the two arbitrators so
appointed shall choose an impartial umpire. If, within thirty (30) days after
they are both appointed, the arbitrators fail to agree upon the appointment of
an umpire, the umpire shall be appointed by the Chairman of the International
Association for Insurance Law (“AIOA”) and the Reinsurance and Insurance
Arbitration Society (“ARIAS-US”). The umpire shall be an arbitrator certified by
ARIAS-U.S. The arbitrators shall be present or former executives or officers of
insurance or reinsurance companies with experience in the reinsurance of life
and accident & health insurance policies or arbitrators certified by ARIAS-US.
The arbitrators and umpire shall be disinterested individuals and not be under
the control of either party, and shall have no financial interest in the outcome
of the arbitration other than fees that they be entitled to in their arbitration
capacity.



--------------------------------------------------------------------------------

        20.4.    Failure of a Party to Appoint Arbitrator. If a Respondent fails
to appoint an arbitrator within thirty (30) days after receiving a Notice of
Intention to Arbitrate, such arbitrator shall be appointed by the Chairman of
ARIAS-US, and shall then, together with the arbitrator appointed by the
claimant, choose an umpire as provided in Section 20.3.

        20.5.    Choice of Forum. Any arbitration instituted pursuant to this
Article XX shall be held in Allentown, Pennsylvania or such other place as the
parties may mutually agree.

        20.6. Submission of Dispute to Panel. Unless otherwise extended by the
arbitration panel, or agreed to by the parties, the claimant shall submit its
brief to the panel within forty-five (45) days after the selection of an umpire.
The respondent shall submit its brief within forty-five (45) days thereafter.
The claimant may submit a reply brief within thirty (30) days after the filing
of the respondent’s brief. Notwithstanding anything herein to the contrary, the
time period for submission of the case to the panel may be extended or modified
by mutual consent of the parties or by order of the panel.

        20.7.    Procedure Governing Arbitration. All proceedings before the
panel shall be informal and the panel shall not be bound by the formal rules of
evidence. The panel shall have the power to fix all procedural rules relating to
the arbitration proceeding. In reaching any decision, the panel shall give due
consideration to the custom and usage of the insurance and reinsurance business,
with a view to effecting the general purpose of this Agreement.



--------------------------------------------------------------------------------

        20.8.    Arbitration Award. The arbitration panel shall render its
decision within sixty (60) days after termination of the proceeding unless the
parties consent to an extension, which decision shall be in writing, stating the
reasons therefor. The transactions contemplated by this Agreement involve
interstate commerce and the parties agree that the Federal Arbitration Act shall
apply. The decision of the majority of the panel shall be final and binding on
the parties to the proceeding except to the extent otherwise provided in the
Federal Arbitration Act. Judgment upon the award may be entered in any court
having jurisdiction pursuant to the Federal Arbitration Act.

        20.9.    Cost of Arbitration. Each party shall bear the expense of the
arbitrator it appoints, its own witnesses and its attorneys’ fees and shall
equally bear with the other parties the expense of the umpire and the
administrative expenses associated with the arbitration.

        20.10.    Limit of Authority. It is agreed that the arbitrators shall
have no authority to authorize any punitive, exemplary or consequential damage
awards between the parties hereto.

        20.11. Survival. This Article XX shall survive the termination of this
Agreement.

ARTICLE XXI

AUDIT AND ACCESS TO RECORDS

        21.1.    Audit and Access to Records.



--------------------------------------------------------------------------------

        (a)     Upon five (5) Business Days advance written notice, the
Reinsurer and its duly appointed representatives, may, at the offices of the
Cedents or such other reasonable and appropriate location or locations to be
designated by agreement of the Cedents and Reinsurer, audit any and all books,
records, systems, statements, correspondence, reports and other documentation
that relate to the Reinsured Policies, this Agreement or the subject matter
hereof. The Cedents shall provide reasonable access to all appropriate senior
personnel and workspace during normal business hours for such audit and shall
cooperate with and disclose and produce any and all documentation reasonably
requested by the auditors. The Reinsurer shall keep all information disclosed or
produced for audit, including all audit reports and analyses, confidential.

        (b) The Reinsurer’s right to audit, as specified in Section 21.1(a)
above, shall continue during the term of this Agreement.

ARTICLE XXII

REGULATORY RISK

        22.1.    Regulatory Risk. The Cedents jointly and severally represent
and warrant that:

         (a)     At the Effective Date, each of their long-term care policy
forms is a guaranteed renewable accident and health policy form, and as such are
eligible for actuarially supported premium rate increases (which may arise,
among other reasons, from adverse deviation in actual claims experience or from
changes in future expected claims experience) under statutory practices and
procedures in all jurisdictions in which the Cedents are licensed to conduct
business; and

        (b) The Cedents have generally been successful in obtaining premium rate
increases historically, and have not been subjected to significant risk arising
from (i) regulatory action that is inconsistent with established statutory
practices and procedures or (ii) insurance legislation that has prevented their
ability to obtain all or the majority of their requested premium rate increases.
As of the Effective Date, the Cedents are not aware of any specific reason that
would indicate that they would not be able to obtain such increases in the
future.



--------------------------------------------------------------------------------

        (c) Whenever a Regulatory Risk Event occurs and remains unresolved, a
Limit Amount Reduction shall occur and apply to reduce the Reinsurer’s
Incremental Limit Account under Article II of this Agreement.

        The Cedents and the Reinsurer consider the provisions of this Agreement
relating to Regulatory Risk Event to be in full compliance with the guidelines
of Statement of Statutory Accounting Principles No. 61 and Statutory Accounting
Practices and Procedures Manual – Appendix A-791.

ARTICLE XXIII

PREMIUM RATE INCREASES

        23.1.    Rate Increase Review.

        (a)     In order to ensure the Cedents’ regular review of the
performance of the Reinsured Policies, each Cedent covenants and agrees that it
shall conduct an analysis of the Reinsured Policies to ascertain their actual to
expected loss experience no less often than once every six (6) months (the
“Semi-Annual Review”), which analysis shall be conducted over the course of no
more than thirty (30) days and subject to audit by the Reinsurer in accordance
with Article XXI.

        (b)     Each Cedent further covenants and agrees that it shall conduct
an analysis of the underlying actuarial assumptions and experience of the
Policies to ascertain the future morbidity experience no less than once annually
(the “Annual Review”). The Annual Review shall be conducted prior to March 31 of
each year for the calendar year ending on the immediately preceding December 31,
which analysis shall be conducted over the course of no more than thirty (30)
days and subject to audit by the Reinsurer in accordance with Article XXI.



--------------------------------------------------------------------------------

        (c) Failure to conduct either the Semi-Annual Review or the Annual
Review (collectively, the “Reviews”) shall be considered a material breach of
this Agreement by the Cedents. Remedies available to the Reinsurer for such
breach by the Cedents include, but are not limited to, those contained in
Section 8.5 and Article XV.

        23.2. Obligatory Premium Rate Increases.

        (a)     The Cedents shall use their best efforts in good faith to file
and obtain approval for increases in premium rates on the Reinsured Policies to
maintain, from the Effective Date, the lifetime and prospective loss ratios
(based upon revised actual and expected experience) for the Reinsured Policies
at the level approved by the relevant regulatory authorities in the most recent
filing of the relevant policy form prior to the Effective Date.

         (b)     In the event that, and as a result of the Reviews, either
Cedent would reasonably be required to file and obtain approval for premium rate
increases for the Reinsured Policies, such Cedent shall submit any such premium
rate increase filing no later than thirty (30) days following such determination
(to wit, no more than sixty (60) days following the commencement of any such
Review) (the “Mandatory Filing Date”). If no such Review is conducted or
commenced, the Mandatory Filing Date shall be deemed to be the sixtieth (60th)
day following the date when such Review was required to be commenced pursuant to
this Agreement.

         (c) In furtherance and not in limitation of the foregoing paragraphs
(a) and (b), the Cedents shall be obligated to file for increases in premium
rates on the Reinsured Policies in each jurisdiction, if at any time, either
Cedent or the Reinsurer has reason to believe (i) that future experience is
likely to be worse than projected at the Effective Date, or upon the date of the
most recent rate increase approval if later, and (ii) that such deterioration in
expected experience would justify an increase in premium rates of 5% or more in
aggregate on the Reinsured Policies if filed by such Cedent (an “Obligatory
Premium Rate Increase”).



--------------------------------------------------------------------------------

        (d) The Parties agree that they shall be deemed to have a “reason to
believe” that future morbidity experience is likely to be worse than projected
if, at the end of any calendar year, the ratio of (a) the present value of
claims incurred since the Effective Date or then anticipated to be incurred
henceforth as discounted at 4.5% to the Effective Date, divided by (b) the
present value of premiums collected since the Effective Date or then anticipated
to be collected henceforth as discounted at 4.5% to the Effective Date, exceeds
by more than 5% the same ratio as computed at the Effective Date (e.g., 89.25%
projected versus 85% expected).

        (e) All determinations affecting whether to seek increases in premium
rates, or the amount of such increases, shall be based on actuarial assumptions
ultimately agreed upon by the Reinsurer and the Cedents, including consideration
of input from state regulatory agencies and actuaries as may occur. Any dispute
regarding actuarial assumptions or determinations shall be resolved in
accordance with Article XX. For the avoidance of any doubt, any resolution of
such arbitration in favor of the Reinsurer with regard to actuarial assumptions
underlying any filing pursuant to this Article XXIII, shall obligate the Cedents
to file for premium rate increases, no later than thirty (30) days following
such resolution, in accordance with this Article XXIII.

        (f) A “Material Breach Event” shall mean the failure by either Cedent to
comply with its obligations under this Section 23.2, including but not limited
to the failure to use best efforts in good faith to file and obtain an
Obligatory Premium Rate Increase for any reason; provided however, that a
Material Breach Event shall not include the failure to obtain an Obligatory
Premium Rate Increase as a result of a Regulatory Risk Event, or as a result of
and during the pendency of (and for a reasonable period after termination of)
any bona fide dispute being arbitrated pursuant to the terms of this Article
XXIII or Article XX.



--------------------------------------------------------------------------------

        (g)     Whenever a Material Breach Event occurs and remains unresolved,
in addition to any other remedy available to the Reinsurer pursuant to this
Agreement in law or in equity, a Limit Amount Reduction shall occur and apply to
reduce the Reinsurer’s Incremental Limit Amount under Article II of this
Agreement. The Cedents and the Reinsurer consider the provisions in this
Agreement regarding protection from a Material Breach Event to be in full
compliance with the guidelines of Statement of Statutory Accounting Principles
No. 61 and Statutory Accounting Practices and Procedures Manual – Appendix
A-791.

ARTICLE XXIV

TAXES

        24.1.    Taxes. The Cedents shall be jointly and severally liable to the
appropriate governmental authorities for the payment of all taxes, including
premium tax and the Federal excise tax, on the premium paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer. The
Reinsurer has provided to the Cedents a closing letter from the Internal Revenue
Service specifying that it is exempt from Federal excise tax. In the event that
excise taxes are levied against the Reinsurer as a result of the reinsurance
because of a change in the United States Federal tax laws, then the Cedents may
recapture the policies reinsured hereunder subject to the completion of a
Terminal Accounting and Settlement as described in Article VI. The Reinsurer
will not reimburse the Cedents for any other taxes or assessments paid by the
Cedents in connection with the Reinsured Policies. The Reinsurer covenants that
it will use reasonable best efforts not to cause the Cedents to unnecessarily
become subject to the payment of excise taxes solely as a result of the
Reinsurer’s retro-cession of the Reinsured Policies to another reinsurer,
whether affiliated or otherwise.



--------------------------------------------------------------------------------

ARTICLE XXV

RULES OF CONSTRUCTION

        25.1.    Rules of Construction. Each party acknowledges that, in the
negotiation and drafting of this Agreement, it has been represented by and has
relied upon the advice of counsel of its choice; and, therefore, that the rules
of construction that any ambiguities are to be resolved against the drafting
Party shall not be applied in the interpretation of this Agreement.

ARTICLE XXVI

SURVIVAL

        26.1 Survival. All of the provisions of this Agreement, to the extent
necessary to carry out the purposes of this Agreement or to ascertain and
enforce the parties’ rights hereunder, shall survive the termination or
cancellation of this Agreement.

ARTICLE XXVII

SEVERABILITY

        27.1 Severability. To the extent that any term or provisions of this
Agreement is held to be unenforceable, then such term and all of the other terms
and provisions of the Agreement shall be construed so as to create or provide
for, to the fullest extent permitted by law, the same rights and obligations as
this Agreement would have created or provided for had such term or provision
been enforceable.



--------------------------------------------------------------------------------

ARTICLE XXVIII

MISCELLANEOUS PROVISIONS

        28.1.    Headings and Schedules. Headings used herein are not a part of
this Agreement and shall not affect the terms hereof. The attached Schedules and
Exhibits are a part of this Agreement.

        28.2. Notices. All notices and communications hereunder shall be in
writing and shall become effective when received. Any written notice shall be by
either certified or registered mail, return receipt requested, or overnight
delivery service (providing for delivery receipt) or delivered by hand. All
notices or communications under this Agreement shall be addressed as follows:

  If to the Cedents:


  American Network Insurance Company
Penn Treaty Network America Insurance Company
3440 Lehigh Street
Allentown, PA 18103-7001
Attention: Cameron B. Waite, Executive Vice President


  If to the Reinsurer:


  Imagine International Reinsurance Limited
43 St. Stephen's Green
Dublin 2, Ireland
Attention: Director


        28.3.    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
permitted assigns and legal representatives. Neither this Agreement, nor any
right hereunder, may be assigned by any party without the prior written consent
of the other party hereto; providedhowever, that the Reinsurer shall be
permitted to assign this Agreement to any affiliate of the Reinsurer with the
same A.M. Best rating at least as high as the Reinsurer, without the consent of
the Cedents as long as such assignment does not cause the Cedents to become
subject to the payment of excise taxes. This Agreement is not intended to, and
shall not be construed to, confer rights on any persons other than the
signatories to this Agreement and their respective successors and permitted
assigns.



--------------------------------------------------------------------------------

        28.4. Execution in Counterpart. This Agreement may be executed by the
parties hereto in any number of counterparts, and by each of the parties hereto
in separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

        28.5.    Currency. Whenever the word “Dollars” or the “$” sign appear in
this Agreement, they shall be construed to mean United States Dollars, and all
transactions under this Agreement shall be in United States Dollars.

        28.6. Amendments. This Agreement may not be changed, altered or modified
unless the same shall be in writing executed by the Cedents and the Reinsurer.

        28.7.    Governing Law. This Agreement shall be interpreted and governed
by the laws of the Commonwealth of Pennsylvania without regard to its rules with
respect to conflicts of law.

         28.8. Integration. This Agreement, together with the other Operative
Agreements (as defined in the Master Agreement) and the Master Agreement
constitute the entire agreement between the parties hereto relating to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no general or specific warranties, representations or
other agreements by or among the parties in connection with the entering into of
this Agreement or the subject matter hereof except as specifically set forth or
contemplated herein, in the other Operative Agreements and the Master Agreement.



--------------------------------------------------------------------------------

        28.9.    No Waiver. No consent or waiver, express or implied, by any
party to or of any breach or default by any other party in the performance by
such other party of its obligations hereunder shall be deemed or construed to be
a consent or waiver to or of any other breach or default in the performance of
obligations hereunder by such other party hereunder. Failure on the part of any
party to complain of any act or failure to act of any other party or to declare
any other party in default, irrespective of how long such failure continues,
shall not constitute a waiver by such first party of any of its rights
hereunder.

        28.10.    Service of Process.

        (a)     CT Corporation System of 111 Eighth Avenue, New York, NY 10011
is hereby appointed as Agent for Service of Process by the Reinsurer, for the
purposes of this Agreement.

        (b) Subject to the arbitration provisions in Article XX, in the event of
the Reinsurer’s failure to pay any amount claimed to be due under this
Agreement, the Reinsurer, at the Cedents’ request, will submit to the
jurisdiction of any court of competent jurisdiction within the United States of
America and will comply with all requirements necessary to give such court
jurisdiction. Nothing in this Agreement (including the arbitration provisions in
Article XX) constitutes or should be construed to constitute a waiver of the
Reinsurer’s rights (exercisable at any time) to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.



--------------------------------------------------------------------------------

        (c)     Service of Process in such suit against the Reinsurer shall be
made by a nationally recognized courier service or certified mail upon the Agent
for Service of Process in accordance with Section 28.2 herein, and in any suit
instituted against the Reinsurer upon this Agreement, the Reinsurer will abide
by the final non-appealable decision of such court or of any appellate court of
competent jurisdiction in the event of appeal. To the extent permitted by law,
each Cedent hereby waives any requirements under the unauthorized insurance or
similar laws of any jurisdiction or otherwise that the Reinsurer post funds,
bonds, securities or other security as a condition to its appearance or filing
of pleadings in any proceeding involving or arising in connection with this
Agreement.

        (d)     Further, pursuant to any statute of any state, territory, or
district of the United States of America which makes provision therefor, the
Reinsurer hereby designates the Superintendent, Commissioner, or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit, or proceeding instituted by or
on behalf of the Cedents arising out of this Agreement (and for no other
purpose) and hereby designates the Agent for Service of Process as the agent to
whom said officer is authorized to mail such process or a true copy thereof.



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives.

PENN TREATY NETWORK AMERICA INSURANCE COMPANY


By/s/ Cameron B. Waite Title EVP Date December 1, 2005


AMERICAN NETWORK INSURANCE COMPANY


By /s/ Cameron B. Waite Title EVP Date December 1, 2005


IMAGINE INTERNATIONAL REINSURANCE LIMITED


By /s/ Colum Ward Title Financial Controller Date December 2, 2005


By /s/ Antoinette Glennon Title Finance Date December 2, 2005



--------------------------------------------------------------------------------

SCHEDULE A

QUARTERLY REPORTS

       First Year Premiums     xxx                  Collected Premiums   xxx  
       Waived Premiums   xxx          Other Collected Amounts   xxx  
       Total Net Premiums   xxx   1     75% Net Premiums      xxxx   2     Funds
Withheld Account Investment Income      xxxx   3     Decrease in Funds Withheld
Account (if any)      xxxx                            Paid Claims   xxx  
       Claims in Respect of Waived Premiums   xxx          Other Paid Amounts  
xxx          Ultimate Net Loss   xxx   4     75% Ultimate Net Loss      xxxx    
                       75% of Actual Commissions   xxx          75% of 10% of
First Year Premiums   xxx          75% of 9.2% of Net Premiums   xxx  
       75% of 4% of Ultimate Net Loss   xxx   5     Expense Allowance     
xxxx   6     Increase in Funds Withheld Account (if any)      xxxx  
       Total Ceded Reserves      xxxx                           Net Amount Due
Cedent, if any      xxxx          1 plus 2 plus 3 minus 4 minus 5 minus 6, if
negative ]                                Net Amount Due Reinsurer      xxxx  
       [1 plus 2 plus 3 minus 4 minus 5 minus 6, if positive ]                  
         Number of Reinsured Policies      xxxxx                                
             Reinsurer Allowance Calculation          (i) Reserve Margin   xxx  
       (ii) Collateral Fee   xxx          (iii) Profit Margin   xxx  
       (iv) Profit Adjustment Amount (if any)   xxxx          Reinsurer
Allowance      xxxx  



--------------------------------------------------------------------------------

SCHEDULE B – TERRORISM EXCLUSION

        Notwithstanding any provision in this Agreement to the contrary, the
Reinsurer will not pay for or have any liability with respect to any Damage
directly or indirectly caused or occasioned by or resulting from an actual or
threatened Act of Terrorism (regardless of when such Damage becomes manifest or
known) and/or the controlling, suppressing, hindering, responding to,
remediating or defending against an actual, threatened or expected Act of
Terrorism or from any instructions, recommendations, warnings or advice given or
preventative action taken with respect to any actual or expected Act of
Terrorism. Such Damage is excluded regardless of any other cause or event that
contributes concurrently or in any sequence or in any chain of events to the
Damage and regardless of whether the Damage is accidental, foreseeable or
intentional.



--------------------------------------------------------------------------------

SCHEDULE C - CEDENTS' DATA

Excel Spreadsheet labeled “Schedule C” provided by Brian Heffernan of Reinsurer
to Cameron Waite of Cedents on 12/01/05 which lists the files and information
furnished to the Reinsurer by the Cedents.



--------------------------------------------------------------------------------

SCHEDULE D – APPROVALS AND AUTHORIZATIONS

  Commonwealth of Pennsylvania Insurance Department, Office of Corporate and
Financial Regulation
